Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 1 of 57 PageID #: 8




                             EXHIBIT A
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 2 of 57 PageID #: 9

                                                                                                  USOO9240008B2


(12) United States Patent                                                       (10) Patent No.:               US 9.240,008 B2
       Lee et al.                                                               (45) Date of Patent:                      Jan. 19, 2016
(54) METHOD FOR PROVIDING MOBILE                                                         H04L 67/04; H04L 69/329; H04M 2215/0196:
       SERVICE USING CODE-PATTERN                                                          H04M 1/2755; H04M 1/72561; H04M 3/42:
(71) Applicant: III Holdings 1., LLC, Wilmington, DE                                     H04M 3/493; H04M 15/68; H04N 2201/0084;
                (US)                                                                            H04N1/0024.4; H04N 1/00307; H04N
                                                                                               1/00326; H04N1/00334; Y1OS 379/91;
(72) Inventors: Jae-Jun Lee, Seoul (KR); Young-Jun                                                                             HO4W 4/16
                Shin, Seoul (KR)                                                    See application file for complete search history.
(73) Assignee: III Holdings 1., LLC, Wilmington, DE                        (56)                    References Cited
                (US)
                                                                                            U.S. PATENT DOCUMENTS
(*) Notice: Subject to any disclaimer, the term of this
                patent is extended or adjusted under 35                            6,199,048 B1    3/2001 Hudetz et al.
                U.S.C. 154(b) by 0 days.                                           6,456,207 B1    9, 2002 Yen
(21) Appl. No.: 14/568,937                                                                           (Continued)
(22) Filed:     Dec. 12, 2014                                                            FOREIGN PATENT DOCUMENTS
(65)                 Prior Publication Data
                                                                           CN                 1270364        10, 2000
       US 2015/O1 OO395A1           Apr. 9, 2015                           CN                 1313554         9, 2001
            Related U.S. Application Data                                                            (Continued)
                                                                                              OTHER PUBLICATIONS
(60) Continuation of application No. 13/970,338, filed on
     Aug. 19, 2013, now Pat. No. 8,910,874, which is a                     Final Office Action on U.S. Appl. No. 13/970,338, mailed Jun. 4.
                      (Continued)                                          2014.
(30)         Foreign Application Priority Data                                                  (Continued)
    Mar. 7, 2003 (KR)    ........................   10-2003-OO14419        Primary Examiner — Kristy A Haupt
    Mar. 7, 2003 (KR)    ........................   10-2003-OO14420        (57)                      ABSTRACT
    Mar. 8, 2003 (KR)    ........................   10-2003-OO14598
   Mar. 20, 2003 (KR)    ........................   10-2003-OO17468        A method and apparatus for providing a mobile service with
   Mar. 20, 2003 (KR)    ........................   10-2003-OO17469        the use of a code pattern is disclosed In one embodiment, the
                                                                           method comprising: taking a photograph of a code pattern
(51) Int. Cl.                                                              image, decoding the photographed code pattern image so as
       G06O20/32              (2012.01)                                    to obtain code information, extracting uniform resource loca
       G06F 7/30              (2006.01)                                    tor (URL) information corresponding to the code informa
(52) U.S. Cl.           Continued
                       (Continued)                                         tion, transmitting a content information request message to a
                                                                           service provider server corresponding to the URL informa
       CPC ........ G06O20/322 (2013.01); G06F 17/30879                    tion, and receiving content information corresponding to the
                     (2013.01); G06K 7/10722 (2013.01);                    URL information from the service provider server. According
                      (Continued)                                          to embodiments of the present invention, it is possible to
(58) Field of Classification Search                                        provide various and convenient mobile services to mobile
     CPC. G06Q 20/322; G06Q 20/32: G06Q 20/3276;                           terminal users using a mobile terminal, having a camera, and
          G06Q 20/14: G06F 17/30879; G06K 7/10722;                         a code pattern containing the URL information.
                H04L 29/06; H04L 29/12594; H04L 61/30;                                    20 Claims, 34 Drawing Sheets




                                                           past first




                                                           ississi Rasei
                                                            sis:
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 3 of 57 PageID #: 10


                                                           US 9.240.008 B2
                                                                    Page 2

                Related U.S. Application Data                                2003. O198383    A1   10/2003 Yamaguchi et al.
                                                                             2004/OO 19792    A1    1/2004   Funamoto et al.
        continuation of application No. 13/560,911, filed on                 2005/0O82370     A1    4/2005   Frantz et al.
        Jul. 27, 2012, now Pat. No. 8,540,159, which is a                    2005, 00834.13   A1    4/2005   Reed et al.
                                                                             2005/0227620     A1   10/2005   Morimoto
        continuation of application No. 12/140,930, filed on                 2006/0097.041    A1    5/2006   Funamoto et al.
        Jun. 17, 2008, now Pat. No. 8,245,938, which is a
        division of application No. 1 1/221.301, filed on Sep. 6,                       FOREIGN PATENT DOCUMENTS
        2005, now Pat. No. 7,419,097, which is a continuation
        of application No. PCT/KR2004/000481, filedon Mar.               EP                  1033 656          9, 2000
        8, 2004.                                                         JP                 10-105889          4f1998
                                                                         JP              2001-31918.6         11, 2001
                                                                         JP              2002-077994           3, 2002
(51) Int. Cl.                                                            JP              2002-11 1909          4/2002
        G06K 7/10                   (2006.01)                            JP              2002-181581           6, 2002
        H04L 29/06                  (2006.01)                            JP              2002-312270          10, 2002
        H04L 29/2                   (2006.01)                            JP              2003-331301          11, 2003
        H04M, I/2755                (2006.01)                            JP              2005-057O79           3, 2005
                                                                         KR          10-2001-0081414           8, 2001
        H04M I/725                  (2006.01)                            KR          10-2001-0094453          11, 2001
        H04M 3/42                   (2006.01)                            KR           10-2001-103905          11, 2001
        H04M 3/493                  (2006.01)                            KR          10-2001-010628O          11, 2001
        H04M I5/00                  (2006.01)                            KR          10-2001-01 12662         12/2001
        H04N I/00                   (2006.01)                            KR          10-2002-0064097           8, 2002
                                                                         KR          10-2002-007O669           9, 2002
        H04L 29/08                  (2006.01)                            KR          10-2002-0094437          12/2002
        H0474/6                     (2009.01)                            KR               XX-XXXXXXX           1, 2004
     G06O20/14                      (2012.01)                            WO             WO9608797 A1 * 3, 1996 ............. G06Q 20/14
                                                                         WO            WO-O2,335.18            4/2002
(52) U.S. Cl.
        CPC ................ G06O20/14 (2013.01); G06O20/32                                    OTHER PUBLICATIONS
                  (2013.01); G06O20/3276 (2013.01); H04L
                 29/06 (2013.01); H04L 29/12594 (2013.01);               Final Rejection on U.S. Appl. No. 1 1/221.301, mailed Feb. 21, 2008.
              H04L 61/30 (2013.01); H04L 67/04 (2013.01);                Final Rejection on U.S. Appl. No. 13/560,911, mailed Feb. 22, 2013.
                     H04M I/2755 (2013.01); H04M I/72561                 International Search Report and Written Opinion for International
              (2013.01); H04M 3/42 (2013.01); H04M 3/493                 Application No. PCT/KR2004/000481, Jun. 11, 2004.
                                                                         Non-Final Office Action on U.S. Appl. No. 1 1/221.301, mailed Apr.
                    (2013.01); H04M 15/68 (2013.01); H04N                11, 2007.
                I/00244 (2013.01); H04N I/00307 (2013.01);               Non-Final Office Action on U.S. Appl. No. 12/140,930, mailed Sep.
                    H04N I/00326 (2013.01); H04N I/00334                 21, 2011.
              (2013.01); H04 W4/16 (2013.01); H04L 69/329                Non-Final Office Action on U.S. Appl. No. 12/140,960, mailed Aug.
               (2013.01); H04M 2215/0.196 (2013.01); H04N                3, 2009.
                2201/0084 (2013.01); YIOS 379/91 (2013.01)               Non-Final Office Action on U.S. Appl. No. 13/560,911, mailed Aug.
                                                                         27, 2012.
(56)                     References Cited                                Non-Final Office Action on U.S. Appl. No. 13/970,338, mailed Nov.
                                                                         7, 2013.
                   U.S. PATENT DOCUMENTS                                 Notice of Allowance on U.S. Appl. No. 1 1/221.301, mailed May 5,
                                                                         2008.
       6,654,768 B2      11/2003 Celik                                   Notice of Allowance on U.S. Appl. No. 12/140,930, mailed Apr. 18,
       7.305.435   B2    12/2007    Hamynen                              2012.
       7,387,250   B2     6, 2008   Muni                                 Notice of Allowance on U.S. Appl. No. 12/140,960, mailed Feb. 18,
       7,496,638   B2     2/2009    Philyaw                              2010.
       7,668,766   B1*    2/2010    Goodwin, III ......... G06Q 20/10    Notice of Allowance on U.S. Appl. No. 13/560,911, mailed May 29,
                                                              705/35     2013.
       8,245,938 B2       8, 2012 Lee et al.
 2002fOO26500      A1     2/2002 Kanefsky et al.                         Notice of Allowance on U.S. Appl. No. 13/970,338, mailed Aug. 11,
 2002.0035503      A1     3, 2002 Matsumoto                              2014.
 2002/00901.32     A1     7/2002 Boncyk et al.                           Weinstein et al., “Handheld Face Identification Technology in a Per
 2002/O126780      A1     9, 2002 Oshima et al.                          vasive Computing Environment.” MIT Laboratory for Computer Sci
 2002fO195495      A1    12/2002 Melicket al.                            ences, Nov. 15, 2002.
 2003/O120555      A1     6/2003 Kitagawa
 2003/O1495.57     A1     8, 2003 Cox et al.                             * cited by examiner
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 4 of 57 PageID #: 11


U.S. Patent         Jan. 19, 2016         Sheet 1 of 34                            US 9.240,008 B2




                                          N



                                    w:
                                    vs.
                                              |×*~ ~,;.~2)

                                                      sississ-WWW's
                                                                      „…* ~ .
                                                                          ·.…-~*       ¿.;-)x**…,&
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 5 of 57 PageID #: 12


U.S. Patent         Jan. 19, 2016          Sheet 2 of 34   US 9.240,008 B2




                             •ºr - r r …




                                                           ~* );
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 6 of 57 PageID #: 13
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 7 of 57 PageID #: 14


U.S. Patent            Jan. 19, 2016   Sheet 4 of 34      US 9.240,008 B2




              (SS
              SS
             YSSYS
             $838 SS
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 8 of 57 PageID #: 15


U.S. Patent         Jan. 19, 2016                   Sheet 5 of 34                US 9.240,008 B2




                                       '




                         wa-a-a-S-S-----------
                                             &
                                               a-------------as -ssrs




                                                                        * -& .
             *
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 9 of 57 PageID #: 16
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 10 of 57 PageID #: 17


U.S. Patent          Jan. 19, 2016   Sheet 7 of 34        US 9.240,008 B2
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 11 of 57 PageID #: 18
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 12 of 57 PageID #: 19


U.S. Patent          Jan. 19, 2016                                  Sheet 9 of 34              US 9.240,008 B2




                                                                                          Y.




                        xxxxxwww.axww.swww.www.ww.waw-wararasararawwasssssssssassKKKKas


                   Ma-a------------------------------------------------------------
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 13 of 57 PageID #: 20


U.S. Patent                              Jan. 19, 2016                                              Sheet 10 of 34             US 9.240,008 B2




                                                                                         ?*.,)(…«
              XYYYYSYYYYYYYYYYYYYYYY

               :-------------------------'------------------------Y---------------.' "




                                                                    -vaasawww.rss




                                                                                                                     * ~,\ &
                                         sixxxxxxxxxx
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 14 of 57 PageID #: 21
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 15 of 57 PageID #: 22


U.S. Patent          Jan. 19, 2016            Sheet 12 of 34                        US 9.240,008 B2




                                                               ---asssssss




                                                                         ç*~.)2,;
                                                   s

                              ...saw'ssssss
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 16 of 57 PageID #: 23


U.S. Patent          Jan. 19, 2016   Sheet 13 of 34                  US 9.240,008 B2




                                                       YYYYYYYYYY:




                     |}|




                        x~* );
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 17 of 57 PageID #: 24
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 18 of 57 PageID #: 25
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 19 of 57 PageID #: 26
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 20 of 57 PageID #: 27


U.S. Patent                                    Jan. 19, 2016   Sheet 17 of 34                       US 9.240,008 B2




                              xx-x-xxx




    ~* ~
       --------------as-as-s-s-s-s-s


                                saw s saw sa




                                                                                                          s
                                                                                                          S.
                                                                                                          s
                                                                                                          s
                                                                                xv.-...-----wasas         8
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 21 of 57 PageID #: 28


U.S. Patent            Jan. 19, 2016   Sheet 18 of 34     US 9.240,008 B2




        •* *   {#3}{
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 22 of 57 PageID #: 29


U.S. Patent          Jan. 19, 2016   Sheet 19 of 34       US 9.240,008 B2
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 23 of 57 PageID #: 30


U.S. Patent          Jan. 19, 2016       Sheet 20 of 34          US 9.240,008 B2




                                     w




                                                                    i.
                                                                    V.

                                                                    &




                            *   s
                                Y




                                                     2    ·, 2
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 24 of 57 PageID #: 31


U.S. Patent                                               US 9.240,008 B2
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 25 of 57 PageID #: 32


U.S. Patent             Jan. 19, 2016   Sheet 22 of 34                                      US 9.240,008 B2




                •*.-%
              ~*.- )…

                        * &~
                                                                   & S.S.
                                                                            www.vxw wawraarakrkwayawasaxx-xx




                                                    X-MM--------M.--W-O------------------\,-\, . . . . . .




                                                                                 -~•…*. ~
                                                                                              **
                                                                                             wis-SS
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 26 of 57 PageID #: 33
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 27 of 57 PageID #: 34


U.S. Patent          Jan. 19, 2016           Sheet 24 of 34         US 9.240,008 B2




                             Sk




                                     R
                                     &

                                     M




                                                              88:




                                         w
              &
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 28 of 57 PageID #: 35


U.S. Patent                                        Jan. 19, 2016                                                 Sheet 25 of 34   US 9.240,008 B2




                  ^
                  8
        YaYa --
           88
           8
           S
           ss
                      x A ww.s- vs X rv rar & A. K. & va «“***?**   ;?*?***;**?****
                                                                                                          ~* …
                                                                                      -----------------------------------




                                                                      ~• ~;a

                                                                                                      ?º~z,                         Yaa-raaaaaasa-Y
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 29 of 57 PageID #: 36


U.S. Patent          Jan. 19, 2016         Sheet 26 of 34    US 9.240,008 B2




                                                                 |
       SNS




                                           s.vass
                                     RNS




                                                    SSSSSS
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 30 of 57 PageID #: 37
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 31 of 57 PageID #: 38


U.S. Patent          Jan. 19, 2016                      Sheet 28 of 34    US 9.240,008 B2




                                     s ss




                              . . . . . . . . .xSWYY ..., xxY's




                                                                  w




                                                                      R
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 32 of 57 PageID #: 39
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 33 of 57 PageID #: 40
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 34 of 57 PageID #: 41


U.S. Patent          Jan. 19, 2016         Sheet 31 of 34   US 9.240,008 B2




                                     **.




        * æ,øå
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 35 of 57 PageID #: 42


U.S. Patent                     Jan. 19, 2016             Sheet 32 of 34   US 9.240,008 B2




                  swiss-swww.rsssssssssssssssssssssssss




                xx-aaaaaaaaaa...aamaaaaaa..........


                www.www.WWwww.xxxx-xx-x-xx-xxxx
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 36 of 57 PageID #: 43
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 37 of 57 PageID #: 44
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 38 of 57 PageID #: 45


                                                        US 9,240,008 B2
                                1.                                                                        2
         METHOD FOR PROVIDING MOBILE                                      cient for them to find the place. Thus, there has been a demand
          SERVICE USING CODE-PATTERN                                      for conveniently providing sufficient travel information to
                                                                          travelers.
        CROSS-REFERENCE TO RELATED PATENT                                    Recently, according to the development of mobile commu
                  APPLICATIONS                                            nication technology and the spread of mobile terminals, a
                                                                          transportation calling service using a mobile terminal is being
  This application is a Continuation of U.S. application Ser.             used. However, a user cannot use this service if he does not
No. 13/970,338, filed Aug. 19, 2013, which is a Continuation              know the telephone number of a calling service company.
of U.S. application Ser. No. 13/560,911, filed Jul. 27, 2012,             Even if a user (traveler) knows the contact information, he
now U.S. Pat. No. 8,540,159, which is a Continuation of U.S.
                                                                     10   may have difficulty in explaining his location if he is a
application Ser. No. 12/140,930, filed Jun. 17, 2008, now U.S.            Stranger in that area. Thus, there has been a demand for
Pat. No. 8.245,938, which is a Divisional of U.S. application             conveniently providing a taxi calling service with the use of a
                                                                          mobile terminal.
Ser. No. 1 1/221,301, filed Sep. 6, 2005, now U.S. Pat. No.                  Meanwhile, a bar code has been extensively used in many
7,419,097, which is a Continuation of PCT/KR2004/000481,             15   places, such as retail stores and book stores. Recently, a
filed Mar. 8, 2004. PCT/KR2004/000481 claims priority to                  business card, containing a bar code for, e.g., telephone num
South Korea Application 10-2003-0014420, filed Mar. 7,                    ber, has been developed. The bar code can be used to call or
2003, South Korea Application 10-2003-0014419, filed Mar.                 store the telephone number in a mobile terminal. However, to
7, 2003, South Korea Application 10-2003-0014598, filed                   do so, a bar code reader is required to be either embedded in
Mar. 8, 2003, South Korea Application 10-2003-0017469,                    or connected to a mobile terminal.
filed Mar. 20, 2003, and South Korea Application 10-2003                     Korean patent No. 0414523 discloses “apparatus and
0017468, filed Mar. 20, 2003 all of which are, incorporated               method of acquiring data through codes to be extracted from
herein by reference in its entirety.                                      the pattern.” This patent relates to obtaining certain informa
                                                                          tion from a code pattern.
                       BACKGROUND                                    25
                                                                              SUMMARY OF CERTAIN INVENTIVE ASPECTS
   1. Field
   The present invention relates to a system and a method for                One aspect of the present invention provides a method and
providing mobile services using a code pattern, and specifi               apparatus for providing content by using a code pattern where
cally, to a system and a method for providing mobile services,       30   a mobile terminal reads the code pattern (barcode) having
for example, a content providing service, a geographical                  prescribed information and is connected to Internet site or
information providing service, a product information provid               server according to the information recorded in a barcode and
ing service, a taxi call service, a personal contact information          can get a desired content conveniently.
providing service, a payment service etc, using the code pat                 Another aspect of the present invention provides a method
tern.
                                                                     35   and apparatus for providing a taxi call service with the use of
   2. Description of the Related Technology                               a code pattern, for the purpose of allowing a user to call a taxi
   Recently, mobile terminals have been widely used and                   easily although he does not know the telephone number or a
                                                                          web site address.
mobile communication technologies are also being rapidly                    Another aspect of the present invention provides a method
developed. Further, various mobile services using mobile             40   and apparatus for providing personal connection information
terminals are being developed. However, there are still needs             by using a code pattern, for the purpose of conveniently
for a new mobile service to provide various content more                  obtaining the contact information of others by using a code
conveniently and to allow users to use various services more              pattern.
easily.                                                                      Another aspect of the present invention provides a method
   Now, it has been common that companies, which have their          45   and apparatus for payment by using a rode pattern, for the
own websites, provide their URL information along with                    purpose of paying bills conveniently through the Internet So
product information in advertising their products in a news               that there is no need to use a paper bill (giro) through paying
paper, magazine or catalog. This can be an effective market               the bill by using a code pattern.
ing method over a conventional advertisement method, which                   Another aspect of the present invention provides a method
does not provide Such website information, in that customers         50   of providing a content using a code pattern in a user terminal,
can visit the websites and obtain more information about the              the method comprising: taking a photograph of a code pattern
products that they are considering purchasing.                            image, decoding the photographed code pattern image to
   However, in reality, it is less likely that a person, who reads        obtain code information, extracting URL information corre
the advertisement having the URL information, remembers                   sponding to the code information, transmitting a content
or writes down the URL, and visits the Internet site and buys        55   information request message to a service provider server cor
the product from the website since it is not convenient to                responding to the URL information, and receiving content
memorize the website address. So, there has been a need to                information corresponding to the URL information from the
effectively induce a person who reads the advertisement hav               service provider server.
ing website information to actually buy the product.                         Another aspect of the present invention provides a method
   Travelers carry a guidebook when they travel. But, due to a       60   of providing a content using a code pattern in a user terminal,
limited space, guidebooks generally do not provide detailed               the method comprising: taking a photograph of a code pattern
and helpful information. Particularly, when those books con               image in which URL information of the web page is recorded,
tain certain foreign language information, travelers usually              transmitting a content information request message including
do not find those books very helpful.                                     the photographed code pattern image to a service provider
   Furthermore, when travelers try to visit, e.g., a specific        65   server, receiving a web page content including the content
building, certain publicly available directions, for example,             information from the service provider server, wherein the
shown at a Subway station, to the building, may not be suffi              service provider server analyzes the code pattern image to
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 39 of 57 PageID #: 46


                                                      US 9,240,008 B2
                           3                                                                           4
obtain code information corresponding to the code pattern               the method comprising: receiving a transportation call mes
image and extract the web page corresponding to the code                sage including code information obtained by analyzing a
information.                                                            code pattern installed at one side of a specific region, from a
   Another aspect of the present invention provides a method            user terminal, wherein the code pattern comprises a service
of providing a content using a code pattern in a service pro            identifier for indicating a service type and location informa
vider server, the method comprising: generating code infor              tion about the specific region, analyzing the service identifier
mation corresponding to web page address information                    included in a transport call message and recognizing that the
including predetermined content information, generating a               service type is a transportation call service, obtaining location
code pattern image corresponding to the code information,               information for the specific region location and information
receiving a content information request message from a user        10   about transportation service provider server corresponding to
terminal, wherein the user terminal comprises a decoder for             the code information included in the received transport call
decoding the code pattern image, and the user terminal takes            message, and transmitting the location information for the
photograph the code pattern image and decodes the photo                 specific region and the information about transportation ser
graphed code pattern image to obtain the web page address               vice provider server to the user terminal, wherein if the user
information including the content information to connect the       15   terminal transmits transport call message including the loca
service provider server, and obtaining web page content                 tion information for the specific region to the transportation
including the content information corresponding to the code             service provider server, the transportation service provider
information and transmitting the web page content to the user           server detects present location information of transport ter
terminal.                                                               minal belonged to the transportation service provider and
   Another aspect of the present invention provides a method            transmits the transport terminal call message to the nearest
of providing a content using a code pattern, the method com             transport terminal from the specific region location.
prising: taking a photograph of a code pattern image by a                  Another aspect of the present invention provides a method
camera installed in a mobile terminal, transmitting a content           of calling transportation using a code pattern in a user termi
information request message including the photographed                  nal, the method comprising: reading a code pattern installed
code pattern image to a service provider server, by the mobile     25   at one side of a specific region to obtain code information,
terminal, and analyzing the code pattern image to obtain code           wherein the code pattern comprises location information for
information, by the service provider server, analyzing the              a specific region and information about a transportation ser
code information to obtain at least one web page information            vice provider server, obtaining the location information for
corresponding the code information, by the service provider             the specific region and the information about the transporta
server, and transmitting the obtained web page information to      30   tion service provider server from the obtained code informa
the mobile terminal, by the service provider server.                    tion, and transmitting transport terminal call message includ
   Another aspect of the present invention provides a method            ing the location information for the specific region to the
of providing a transportation call service using a code pattern,        transportation service provider server, wherein the transpor
the method comprising: receiving a transport call message               tation service provider server detects present location infor
including code information obtained by analyzing a code            35   mation of transport terminals belonged to the transportation
pattern installed at one side of a specific region, from a user         service provider and transmits the transport terminal call
terminal, wherein the code pattern includes a service identi            message to the nearest transport terminal from the specific
fier for indicating a service type and location information             region location.
about the specific region, obtaining the service identifier and            Another aspect of the present invention provides a method
the location information about the specific region from the        40   of calling transportation using code pattern in user terminal,
code information included in the received taxi call message,            the method comprising: reading a code pattern installed at
and obtaining information about at least one transportation             one side of a specific region to obtain code information,
service provider server corresponding to the service identifier         wherein the code pattern comprises location information for
to transmit the taxi call message including the location infor          a specific region and information about a transportation ser
mation about the specific region to the transportation service     45   Vice provider server, transmitting the obtained code informa
provider server, wherein the transportation service provider            tion to a service provider server, receiving location informa
server detects present location information of transport ter            tion for the specific region and information about the
minal belonged to the transportation service provider and               transportation service provider server corresponding to the
transmits the taxi call message to a transport terminal which           code information, and transmitting transport terminal call
is the nearest from the specific region.                           50   message including the location information for the specific
   Another aspect of the present invention provides a method            region to the transportation service provider server, wherein
of providing a transportation call service using a code pattern,        the transportation service provider server detects present
the method comprising: receiving a transportation call mes              location information of transport terminals belonged to the
sage including code information obtained by analyzing a                 transportation service provider and transmits the terminal call
code pattern installed at one side of a specific region, from a    55   message to the nearest transport terminal from the specific
user terminal, wherein the code pattern comprises service               region location.
identifier for indicating a service type and location informa              Another aspect of the present invention provides a method
tion about the specific region, obtaining the service identifier        of providing personal contact information using a code pat
and the location information about the specific region from             tern, the method comprising: receiving a code pattern issue
the code information belonged to a taxi call message, obtain       60   request message including user contact information from a
ing present location information of transport terminals                 user terminal, generating code information corresponding to
located in a predetermined distance from the specific region,           the user contact information, generating code pattern image
and detecting the nearest transport terminal from the specific          corresponding to the code information, transmitting the gen
region and transmitting the transport terminal call message to          erated code pattern image to the user terminal; receiving user
the transport terminal.                                            65   contact information request message including the code
   Another aspect of the present invention provides a method            information from a predetermined terminal, wherein the pre
of providing a transportation call service using a code pattern,        determined terminal includes a decoder for decoding code
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 40 of 57 PageID #: 47


                                                     US 9,240,008 B2
                              5                                                                      6
pattern and generates the code information by photographing            the user terminal, analyzing the code pattern image to obtain
the code pattern image and by decoding the photographed                code information corresponding to the code pattern image,
code pattern image; and transmitting user contact information          wherein the code information includes billing information
corresponding to the code pattern to the predetermined ter             and service provider information, analyzing the code infor
minal.                                                                 mation to obtain the billing information and the service pro
   Another aspect of the present invention provides a method           vider information, transmitting payment request message
of providing personal contact information using code pattern,          including user information and the billing information to the
the method comprising: receiving a code pattern issue request          service provider server corresponding to the obtained service
message including user contact information from an agents              provider information, and receiving payment completion
computer by a service provider server, generating code infor      10   message from the service provider server-after the service
mation corresponding to the user contact information by the            provider server transmits payment request message to billing
service provider server, generating code pattern image corre           server and receives payment completion message from the
                                                                       billing server.
sponding to the code information by the service provider                  Still another aspect of the present invention provides a
server, transmitting the generated code pattern image to the           method of paying a bill using code pattern in a billing system,
agent's computer by the service provider server; transmitting     15   the method comprising: detecting a code pattern image which
the code pattern image to business card imprint machine by             is displayed on a terminal screen, analyzing the code pattern
the agents computer in order that a business card having the           image to obtain code information corresponding to the code
code pattern is issued; receiving user contact information             pattern image, obtaining user information and billing infor
request message including the code information from a pre              mation which are included in the code information to transmit
determined terminal, wherein the predetermined terminal                the user information and the billing information to a billing
includes a decoder for decoding code pattern and generates             processing unit, obtaining payment method information to
the code information by photographing the code pattern                 transmit the result to the billing processing unit, and process
image and by decoding the photographed code pattern image,             ing payment transaction corresponding to the payment
and transmitting user contact information corresponding to             method information.
the code pattern to the predetermined terminal.                   25      Still another aspect of the present invention provides a
   Another aspect of the present invention provides a method           method of paying a bill using code pattern in a service pro
of providing personal contact information using a code pat             vider server, the method comprising: receiving a code pattern
tern, the method comprising: receiving a code pattern issue            issue request message from a terminal, obtaining billing
request message including user contact information from a              information corresponding to the received user information,
user terminal; generating code information corresponding to       30
                                                                       generating code information corresponding to the user infor
the user contact information, generating code pattern image            mation and the billing information; generating code pattern
corresponding, to the code information, transmitting the gen           image corresponding to the code information, and transmit
                                                                       ting the code pattern image to the terminal, wherein the code
erated code pattern image to the user terminal, receiving              pattern image displayed on the terminal Screen is read and
personal contact information request message including the             procedure for paying the bill is processed by billing system.
code pattern image which is picture of code pattern written on    35      Yet another aspect of the present invention provides a
business card from a predetermined terminal, and obtaining             method of paying a bill using code pattern in a service pro
user contact information corresponding to the code pattern             vider server, the method comprising: receiving a payment
image to transmit to the predetermined terminal.                       request message including user information and billing infor
   Another aspect of the present invention provides a method           mation from a user terminal, wherein the user terminal
of obtaining personal contact information using a code pat        40   includes a decoder for decoding the code pattern image, and
tern in a predetermined terminal, the method comprising:               the user terminal takes photograph the code pattern image and
taking a photograph of a code pattern in which user contact            decodes the photographed code pattern image to obtain code
information is stored, obtaining code information from the             information and then obtains information about a service
photographed code pattern image, transmitting user contact             provider's server to connect the service provider server,
information request message including the obtained code           45   checking whether the transmitted user information and bill
information to a service provider server, receiving user con           ing information are identical to the user information and
tact information from the service provider server to display           billing information which are stored in billing database, and
the user contact information on screen, and connecting to the          processing procedure for paying the bill, if the transmitted
received user contact information if contact command is input          user information and billing information are identical to the
by a predetermined terminal" user.                                50   user information and billing information which are stored in
   Another aspect of the present invention provides a method           billing database.
of paying a bill using a code pattern in a user terminal, the             Yet another aspect of the present invention provides a
method comprising: receiving a billing notice message from             method of paying a bill using a code pattern in a service
a service provider server, connecting to the service provider          provider server, the method comprising: receiving a payment
server based on the contact information which is included in      55   request message including a code pattern image from a user
the billing notice message, transmitting code pattern issue            terminal, wherein the code pattern image includes billing
request message for getting code information in which user             information and is photographed by a photographing unit in
information and billing information are stored to the service          the user terminal, analyzing the code pattern image to obtain
provider server, and receiving code pattern image from the             code information corresponding to the code pattern image
service provider server, wherein the service provider server      60   obtaining user information and billing information corre
generates code information including the user information              sponding to the code information in reference of billing data
and billing information and code pattern image correspond              base, and processing procedure for paying the bill.
ing to the code information.
  Another aspect of the present invention provides a method                  BRIEF DESCRIPTION OF THE DRAWINGS
of paying a bill using a code pattern in a user terminal, the     65
method comprising: taking a photograph of a code pattern                 Embodiments of the present invention will be described
image installed at one side of a paperbill by a photographer in        with reference to the attached drawings.
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 41 of 57 PageID #: 48


                                                      US 9,240,008 B2
                              7                                                                       8
   FIG. 1 is a view showing the construction of a content                 FIG. 25 is a flowchart of a method of providing personal
providing system using a barcode 60 according to one                    contact information using a barcode according to a ninth
embodiment of the present invention.                                    embodiment of the present invention.
   FIG.2 is a block diagram showing the internal construction             FIG. 26 is a flowchart of a method of providing personal
of the service provider server of FIG. 1.                          5    contact information using a barcode according to a tenth
   FIG.3 is a block diagram showing the internal construction           embodiment of the present invention.
of the user terminal used in one embodiment of the present                FIG. 27 is a flowchart that updating procedure of the user
invention.                                                              contact information and providing procedure of the updated
   FIG. 4 is a view conceptually showing the data configura             user contact information are shown.
tion of the user content request message.                          10      FIG. 28 is the first construction view of a billing system
   FIG. 5 is a flowchart of a content providing method using a          using a code pattern according to one embodiment of the
barcode according to a first embodiment of the present inven            present invention.
tion.                                                                      FIG. 29 is the second construction view of a billing system
  FIG. 6 is a flowchart of a content providing method using a           using a code pattern according to one embodiment of the
                                                                   15   present invention.
barcode according to a second embodiment of the present                    FIG. 30 is a block diagram showing the internal construc
invention.
                                                                        tion of the service provider server of FIG. 28.
  FIG. 7 is a flowchart of a content providing method using a              FIG. 31 is a block diagram showing the internal construc
barcode according to a third embodiment of the present                  tion of the payment processing apparatus 2870.
invention.                                                                 FIG. 32 is a view conceptually showing the data configu
   FIG. 8 is a view showing the construction of a geographical          ration of the payment request message 3200.
information providing system using a code pattern according                FIG.33 is a flowchart of a code pattern, in which billing
to one embodiment of the present invention.                             information is recorded, issue procedure.
   FIG.9 is a block diagram showing the internal construction              FIG. 34 is a flowchart of a method of providing payment
of the service provider server of FIG. 8.                          25   service using code pattern according to an eleventh embodi
   FIG. 10 is a view conceptually showing the data configu              ment of the present invention.
ration of the specific regional information request message.               FIG. 35 is a flowchart of a method of paying a bill using
   FIG. 11 is a flowchart of a geographical information pro             code patternaccording to a twelfth embodiment of the present
viding method using a code pattern according to a fourth                invention.
embodiment of the present invention.                               30     FIG. 36 is a flowchart of a method of paying a bill using
   FIG. 12 is a flowchart of a geographical information pro             code pattern according to a thirteenth embodiment of the
viding method using a code pattern according to a fifth                 present invention.
embodiment of the present invention.                                            DETAILED DESCRIPTION OF CERTAIN
   FIG. 13 is a first configuration view showing a system for      35               INVENTIVE EMBODIMENTS
providing a taxi call service using a code pattern according to
one embodiment of the present invention.                                  Hereinafter, embodiments of the present invention will be
   FIG. 14 is a second configuration view of a system for               described in detail with reference to the attached drawings.
providing a taxi call service using a barcode according to one          The same reference numerals are used throughout the differ
embodiment of the present invention.                               40   ent drawings to designate the same or similar components.
   FIG. 15 is a view conceptually showing the information                 FIG. 1 is a view showing the construction of a content
which is stored in the barcode used in one embodiment of the            providing system using a barcode 60 according to one
present invention.                                                      embodiment of the present invention.
   FIG. 16 is a flowchart of a method of providing taxi call              As shown in FIG. 1, the content providing system using the
service using a barcode according to a sixth embodiment of         45   barcode 60 according to the present invention comprises a
the present invention.                                                  user terminal 10, a service provider server 130 and a plurality
   FIG. 17 is a detail flowchart of the step S1655, in case that        of Web servers 150.
there are a plurality of transportation service providers.                The user terminal 10, which is a mobile communication
   FIG. 18 is a flowchart of a method of providing taxi call            terminal connected to the service provider server 130 through
service using a barcode according to a seventh embodiment of       50   a communication network 20 including a wireless communi
the present invention.                                                  cation network and a wired communication network, trans
   FIG. 19 is a flowchart of a method of providing taxi call            mits and receives information to and from the service pro
service using a barcode according to an eighth embodiment of            vider 130 through the communication network 20. A wireless
the present invention.                                                  communication terminal. Such as a mobile phone, a Personal
   FIG. 20 is a construction view of the system for providing      55   Communications Service (PCS) and a Personal Digital Assis
personal contact information using a barcode 60 according to            tant (PDA), can be used as the user terminal 10. The terminal
one embodiment of the present invention.                                10 used in the present invention has a function of reading and
   FIG. 21 is a block diagram showing the internal construc             decoding the barcode 60, so that the terminal 10 reads the
tion of the service provider server of FIG. 20.                         barcode 60 printed on a printed matter, such as a newspaperor
   FIG. 22 is a view conceptually showing the data configu         60   a magazine, extracts Uniform Resource Locator (URL) infor
ration of the user contact information request message.                 mation recorded on the barcode 60 and accesses the service
   FIG. 23 is a flowchart of a barcode issue procedure by               provider server 130, or extracts code information and trans
accessing the service provider server through the user termi            mits the extracted code information to the service provider
nal.                                                                    130 through the communication network 20. In this case, the
  FIG. 24 is a flowchart of a business card, in which the          65   URL information may be the numeric URL of a correspond
barcode is recorded, issue procedure by accessing the service           ing domain. The detailed construction of the user terminal 10
provider through the agent computer.                                    will be descried later with reference to FIG. 3. Further, a
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 42 of 57 PageID #: 49


                                                     US 9,240,008 B2
                                                                                                10
Personal Computer (PC) or a notebook computer, as well as a       information analyzing unit 135, extracts content correspond
mobile terminal, can be used as the user terminal 10.             ing to the received content request message 90, and transmits
   The service provider server 130 is a computer provided in      the content to the transmitting/receiving unit 136.
a service provider that provides the content providing service       FIG.3 is a block diagram showing the internal construction
of the present invention, and functions to extract correspond-  5 of the user terminal 10 used in one embodiment of the present
ing content and transmit the content to the user terminal 10, or invention.
extract the information of a Web page, providing the corre            As shown in FIG.3, the user terminal 10 used in the present
sponding content, and transmit the Web page information to invention includes a photographing unit 11, a decoder 13, a
the user terminal 10, if a content request message is received control unit 15, a user interface unit 17 and a transmitting/
from the user terminal 10 through the communication net- 10 receiving unit 19. In FIG. 3, for convenience of description,
work 20. In this case, the service provider server 130 may be components equal to those of a typical mobile terminal are
the computer of a service provider independent of a commu omitted, but only components related to the present invention
nication service provider (not shown) that provides the com are depicted.
munication network 20, or the computer of a communication             The photographing unit 11, which is a means for recogniz
service provider if the communication service provider per- 15 ing or photographing an image, functions to recognize (or
Sonally provides the service using the communication net photograph) the barcode 60, convert recognized (photo
work 20 and the computer thereof.                                  graphed) analog image data into digital image data, and trans
   The Web server 150 is a computer provided in a service mit the digital image data to the decoder 13 in the present
provider that has content related to information recorded on invention. The photographing unit 11 can be internally or
the barcode, and functions to extract Web page information 20 externally provided in or on the user terminal 10. A scanner,
corresponding to a Web page information request message a PC camera, a digital camera, a Web camera or the like can be
received from the user terminal 10 and provide the Web page used as the photographing unit 11.
information to the user terminal 10. That is, the Web server          The decoder 13 functions to analyze digital image data
150 is used when the service provider server 130 has infor received from the photographing unit 11 and extract code
mation on Web servers, including corresponding content, 25 information from the analyzed digital image data. The
without personally providing the content providing, service.       decoder 13 can be implemented with a one-dimensional or
   FIG.2 is a block diagram showing the internal construction two-dimensional code recognizer depending on the type of
of the service provider server 130 of FIG.1. As shown in FIG. the barcode 60. The code information extracted by the
2, the service provider server 130 includes a code distribution decoder 13 may be a preset code value. However, in other
unit 132, a barcode image analyzing unit 133, a code infor- 30 embodiments of the present invention, such as a third embodi
mation analyzing unit 135, a transmitting/receiving unit 136, ment which will be described later, the user terminal 10 may
a code information database managing unit 137 and a control not include the decoder 13. In this way, the user can be
unit 134.                                                          provided with the content providing service of the present
   The code distribution unit 132, which is adapted to analyze invention using a conventional user terminal 10 equipped
a service identifier 91 included in a content request message 35 with a camera. In this case, the service provider server 130
90 received from the user terminal 10 and classify service should include a component for decoding.
types, analyzes the service identifier 91, recognizes that a          The user interface unit 17 is a part to provide an interface
service type is the content providing service, and transmits a between the user and the user terminal 10. In detail, the user
received barcode image or code information to the barcode interface unit 17 functions to provide a user interface so that
image transmitting unit 133 or the code information analyZ- 40 the user can access the service provider server 130 to be
ing unit 135 according to embodiments.                             provided with Internet content. Further, the user interface unit
   The barcode image analyzing unit 133 is adapted to receive 17 functions to provide the user interface so that the user can
a barcode image photographed by a photographing unit (11 of access a corresponding Web server when Web page informa
FIG.3), extract code information from the barcode image and tion is received from the service provider server 130. A Web
transmit the code information to the code information ana- 45 browser is generally used as the user interface unit 17. Cur
lyzing unit 135 in a case where a decoder 13 for decoding the rently, a second-generation mobile communication terminal
barcode 60 is not provided in the user terminal 10.                and a third-generation mobile communication terminal. Such
   The code information analyzing unit 135 functions to ana as a mobile terminal for International Mobile Telecommuni
lyze code information 95 received from the code distribution cations (IMT)-2000, have therein a wireless Web browser to
unit 132 or the barcode image analyzing unit 133 and extract 50 Support the downloading of multimedia data, Such as moving
the information of a Web page, including content informa images. Such a wireless Web browser generally supports a
tion, from the analyzed code information. The code informa wireless Internet function using a Wireless Application Pro
tion analyzing unit 135 extracts the Web page information tocol (WAP), which is a protocol designed to simplify the
corresponding to the code information 95 with reference to amount of data to be processed so as to implement an Internet
the code information database 140 storing therein user con- 55 browser function in a mobile terminal having limitations in
tact information corresponding to the code information 95.         display and memory capacity.
   The transmitting/receiving unit 136 functions to receive           The transmitting/receiving unit 19 functions to transmit the
the content information request message 90 from the user user content request message 90, including the code informa
terminal 10, and transmit extracted content information or         tion 95 received from the decoder 13, to the service provider
Web page information to the user terminal 10.                   60 server 130. Further, the transmitting/receiving unit 19 trans
   The code information database managing unit 137 func mits a barcode issue request message, including user contact
tions to manage the code information database 137 storing information, to the service provider server 130 at a barcode
therein the Web page information of a Web server 150 corre issuing step.
sponding to the code information 95.                                  The control unit 15, which is used to control the respective
   The control unit 134, which is adapted to control the 65 components, generates a photographing control signal and
respective components, generates control signals required to transmits the photographing control signal to the photograph
control the barcode image analyzing unit 133 and the code ing unit 11 when a photographing button is pressed by the
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 43 of 57 PageID #: 50


                                                       US 9,240,008 B2
                              11                                                                         12
user, generates a decoding control signal, transmits the                     The user terminal 10 accesses the service provider server
decoding control signal to the decoder 13, and transmits a                130 using the extracted URL information, and transmits a
transmission/reception control signal to the transmitting/re              content request message 90 to the service provider server 130
ceiving unit 19 so that the user content request message 90 is            at step 530.
transmitted to the service provider server 130.                              The service provider server 130 analyzes a service identi
   In FIG. 3, an example of the barcode 60 is depicted. The               fier 91 included in the received content request message at
barcode 60 includes a one-dimensional barcode, and a PDF                  step S540. That is, the code distribution unit 132 in the service
417 code, a QR code and a data matrix, which are two                      provider server 130 recognizes that a service type is a content
dimensional barcodes, depending on the type of the barcode                providing service by analyzing the service identifier 91.
60.                                                                  10      The control unit 134 extracts corresponding content on the
  The barcode 60, which is widely used at the present time, is            basis of a content providing service recognition signal
a one-dimensional barcode capable of representing only                    received from the code distribution unit 132 at step S550. In
simple and limited information, such as alphabet letters and              this case, the content may include any one of an image, a
                                                                          Sound source, a moving image and text, or may be commodity
numeric characters. In contrast, the two-dimensional barcode         15   information or commodity advertisement information, as will
is implemented in a plane form by arranging data horizontally             be described later.
and Vertically, and is capable of representing even the Korean               If the service provider server 130 transmits the extracted
alphabet and image. In the present invention, the two-dimen               content information to the user terminal 10 at step S560, the
sional barcode is used to record a large amount of information            received content information is displayed on the screen of the
in the present invention.                                                 user terminal 10 at step S570. In this case, the received con
   FIG. 4 is a view conceptually showing the data configura               tent information may be stored depending on a user's selec
tion of the user content request message 90.                              tion. Further, if the content are sound sources or moving
   As shown in FIG.4, in the user content request message 90.             images, the Sound sources are output through a Sound output
a service identifier 91, terminal information 93 and code                 unit (not shown) of the user terminal 10.
information 95 are recorded.                                         25      FIG. 6 is a flowchart of a content providing method using a
   The service identifier 91 is a part on which the type of a             barcode according to a second embodiment of the present
service the service provider server 130 should provide is to be           invention.
recorded. The service provider server 130 can provide a plu                  First, the user terminal 10 photographs a barcode 60
rality of services, which can utilize the barcode 60, for                 printed on a printed matter at step S600. For example, the user
example, a content providing service, a taxi call service, an        30   selects a barcode menu on the user terminal 10, presses a
advertising service and a commodity purchase connecting                   photographing button, and then photographs the barcode 60
service. For example, four bits are allocated to the service              printed on the printed matter using the photographing unit 11,
identifier 91, so that 0001, 0010, 0011 and 0100 can be used              Such as a camera provided in the terminal.
as identifiers to represent the taxi call service, the advertising           The decoder 13 provided in the user terminal 10 decodes
                                                                     35   the photographed barcode image to extract code information
service, the purchase connecting service, and the content                 95 from the barcode image at step S610 and 9620, and then
providing service, respectively. In this case, the number of              transmits a content request message 90, including the code
bits allocated to the service identifier 91 can be properly               information 95, to the service provider server 130 at step
changed depending on the type of the service which the                    S630.
service provider server 130 provides, or if necessary.               40      The service provider server 130 analyzes a service identi
   The terminal information 93 is the phone number of the                 fier 91 included in the received content request message at
user terminal 10.                                                         step S640. That is, the code distribution unit 132 in the service
  The code information 95 is generated by decoding the                    provider server 130 analyzes the service identifier 91, recog
barcode 60 in the decoder 13 in the user terminal 10, and                 nizes that a service type is the content providing service, and
includes the information of a Web page having content related        45   transmits the code information 95 to the code information
to the barcode. However, this data configuration is only an               analyzing unit 135.
embodiment. In a first embodiment which will be described                   The code information 135 analyzes the received code
later (when the service provider server 130 personally pro                information to extract Web page information at step S650.
vides content), code information is not necessary, and in a               That is, the code information analyzing unit 135 extracts the
third embodiment (when the user terminal 10 is not provided          50   Web page information corresponding to the received code
                                                                          information 95 from the code information database 140 with
with the decoder 13), a barcode image, not code information,              reference to the code information database 140. In this case,
may be included in the content request message 90.                        as will be described later, the Web page information may be
   FIG. 5 is a flowchart of a content providing method using a            the information of Web pages, such as an event, entering site
barcode according to a first embodiment of the present inven         55   and a commodity information providing site.
tion. The first embodiment shows a case where the user ter
                                                                             If the service provider sever 130 transmits the extracted
minal 10 is provided with the decoder 13.                                 Web page information to the user terminal 10 at step S660, the
   First, the user terminal 10 photographs a barcode 60                   user terminal 10 displays the received Web page information
printed on a printed matter at step S500. For example, the user           on the screen, and receives a Web page selection command
selects a barcode menu on the user terminal 10, presses a            60   from the user at step S670.
photographing button, and then photographs the barcode 60                    If the user terminal 10 transmits a Web page information
printed on the printed matter using the photographing unit 11,            request message to a Web server 150 corresponding to the
Such as a camera provided in the terminal.                                received Web page selection command at step S680, the Web
   The decoder 13 provided in the user terminal 10 decodes                server 150 extracts a corresponding Web page and transmits
the photographed barcode 60 to extract the URL information           65   the Web page to the user terminal 10 at steps S690 and S700.
of the service provider server 130 recorded on the barcode 60                Finally, the user terminal 10 displays the received Web
at steps S510 and S520.                                                   page on the screen at step S710.
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 44 of 57 PageID #: 51


                                                      US 9,240,008 B2
                              13                                                                     14
  FIG. 7 is a flowchart of a content providing method using a           Web pages to the user terminal 10, and the user can access the
barcode according to a third embodiment of the present                  received Web page and view the trailer of the movie.
invention. The third embodiment shows a case where the user
terminal 10 is not provided with the decoder 13.                                              Second Example
   First, the user terminal 10 photographs a barcode 60
printed on a printed matter at step S800. For example, the user                       Commodity Purchase Site Access
selects a barcode menu on the user terminal 10, presses a
photographing button, and then photographs the barcode 60                  For example, it is assumed that a user desires to purchase a
printed on the printed matter using the photographing unit 11,          corresponding commodity while reading a commodity adver
Such as a camera provided in the terminal.                         10   tisement inserted in a newspaper or a magazine. If the user
   The user terminal 10 transmits a content request message             applies the photographing unit 11 of the user terminal 10 to
90 including the photographed barcode image to the service              the barcode 60 printed on a portion of the commodity adver
provider server 130 at step S810.                                       tisement and then selects a barcode reading menu, the user
   The service provider 130 analyzes a service identifier 90            terminal 10 accesses the Web site of the service provider
included in the received content request message at step S820.     15   server 130 recorded on the barcode. If the Web site extracts
That is, the code distribution unit 132 in the service provider         the commodity information or purchase information of the
server 130 analyzes the service identifier 91, recognizes that          corresponding commodity and transmits the extracted infor
a service type is the content providing service, and transmits          mation to the user terminal 10, the user can confirm the
the received barcode image to the barcode image analyzing               information through the user terminal 10 and then determine
unit 133.                                                               whether to purchase the commodity.
   The barcode image analyzing unit 133 extracts code infor               Alternatively, the service provider server 130 can search
mation corresponding to the barcode image, and transmits the            for Web pages corresponding to Web sites that provide the
code information to the code information analyzing unit 135             commodity information or purchase information of the com
at step S830.                                                           modity, and provide the searched information to the user
   The code information analyzing unit 135 analyzes the            25   terminal 10, and the user can access the received Web page
received code information to extract Web page information at            and then purchase the commodity.
step S840. That is, the code information analyzing unit 135
extracts the Web page information corresponding to the                                         Third Example
received code information 95 from the code information data
base 140 with reference to the code information database 140.      30                    Event Entering Site Access
In this case, as will be described later, the Web page informa
tion may be the information of Web pages, such as an event                 For example, it is assumed that a user desires to enter an
entering site and a commodity information providing site.               event while reading an event entering advertisement inserted
   If the service provider server 130 transmits the extracted           in a newspaper or a magazine. If the user applies the photo
Web page information to the user terminal 10 at step S850, the     35   graphing unit 11 of the user terminal 10 to a barcode 60
user terminal 10 displays the received Web page information             printed on a portion of the event entering advertisement and
on the screen, and receives as Web page selection command               then selects a barcode reading menu, the user terminal 10
from the user at step S860.                                             accesses the Web site of the service provider server 130
   If the user terminal 10 transmits a Web page information             recorded on the barcode. If the Web site extracts correspond
request message to a Web server 150 corresponding to the           40   ing event entering information and transmits the event enter
received Web page selection command at step S870, the Web               ing information to the user terminal 10, the user can confirm
server 150 extracts a corresponding Web page and transmits              the information through the user terminal 10 and then enter
the Web page to the user terminal 10 at steps S880 and S890.            the event.
   Finally, the user terminal 10 displays the received Web                 FIG. 8 is a view showing the construction of a geographical
page on the screen at step S895.                                   45   information providing system using a code pattern according
   Hereinafter, for ease of understanding of the present inven          to the present invention.
tion, respective embodiments are described using detailed                  As shown in FIG. 8, the geographical information provid
examples.                                                               ing system using a code pattern according to the present
                                                                        invention comprises a user terminal 10 and a service provider
                        First Example                              50   Server 830.
                                                                          The user terminal 10, which is a mobile communication
            News-Related Information Provision                          terminal connected to the service provider server 830 through
                                                                        a communication network 20 including a wireless communi
   For example, it is assumed that a user desires to view the           cation network and a wired communication network, trans
trailer of a specific movie while reading news related to the      55   mits and receives information to and from the service pro
specific movie in a newspaper or a magazine. If the user                vider 830 through the communication network 20. A wireless
applies the photographing unit 11 of the user terminal 10 to            communication terminal. Such as a mobile phone, PCS and
the barcode 60 printed on a portion of the movie news and               PDA, can be used as the user terminal 10. The terminal 10
then selects a barcode reading menu, the user terminal 10               used in the present invention has a function of reading and
accesses the Web site of the service provider server 130           60   decoding the barcode 60. The user terminal 10 reads the
recorded on the barcode 60. If the Web site extracts moving             barcode 60 printed on a tourist guidebook, a regional guide
image data for the trailer of a corresponding movie and trans           board, etc., extracts the detailed URL information of a Web
mits the moving image data to the user terminal 10, the user            page recorded on the barcode 60, accesses the service pro
can view the trailer of the movie through the user terminal 10.         vider server 830 corresponding to the URL information, and
   Alternatively, the service, provider 130 can search for Web     65   requests geographical information, Such as sightseeing infor
pages corresponding to Web sites that provide moving images             mation or regional information, from the service provider
for the trailer of the movie, and provide the information of the        server 830. The detailed construction of the user terminal 10
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 45 of 57 PageID #: 52


                                                     US 9,240,008 B2
                                15                                                                   16
will be described later with reference to FIG.10. Further, a PC           The transmitting/receiving unit 836 functions to transmit
or notebook computer, as well as a mobile terminal, can be             and receive data related to the geographical information pro
used as the user terminal 10.                                          viding service to and from the user terminal 10. That is, the
   The service provider server 830 is a computer provided in           transmitting/receiving unit 836 receives the specific regional
a service provider that provides the geographical information     5    information request message from the user terminal 10, and
providing service using a code pattern of the present inven            transmits Web page content including the extracted specific
tion, and functions to receive a geographical information              regional information to the user terminal 10.
request message (1000 of FIG. 10) from the user terminal 10               The geographical information database managing unit 837
through the communication network 20, extract the content of           functions to manage the geographical information database
a Web page including the geographical information, and            10
                                                                       840 that stores therein Web page address information corre
transmit the extracted Web page information to the user ter            sponding to code information.
minal 10. In this case, the service provider server 830 may be            The control unit 834 is adapted to control the respective
the computer of a service provider independent of a commu              components, and functions to generate a barcode generation
nication service provider (not shown) that provides the com            control signal required to generate a barcode related to spe
munication network 20, or the computer of a communication         15
service provider if the communication service provider per             cific regional information, transmits the barcode generation
Sonally provides the service using the communication net               control signal to the barcode generating unit 831, generates a
work 20 and the computer thereof.                                      control signal required to extract Web page content corre
   FIG.9 is a block diagram showing the internal construction          sponding to the received specific regional information request
of the service provider server 830 of FIG.8. As shown in FIG.          message 1000, and transmits the control signal to the code
9, the service provider server 830 includes a barcode gener            information analyzing unit 835. Further, the control unit 834
ating unit 831, a code distribution unit 832, a barcode image          generates a barcode image analysis control signal and trans
analyzing unit 833, a code information analyzing unit 835, a           mits the barcode image analysis control signal to the barcode
transmitting/receiving unit 836, a geographical information            image analyzing unit 833 when the barcode image 1005 is
database managing unit 837, and a control unit 834. In order      25   transmitted from the user terminal 10.
to describe the respective components of the service provider             In this embodiment, the barcode image analyzing unit 833
server 830 of FIG.9, FIGS. 3,8 and 10 are referred to together         and the code information analyzing unit 835 are separately
with FIG. 9.                                                           constructed. However, it is properly possible to integrate
   The barcode generating unit 831 is adapted to generate a            these functions and allow the barcode image analyzing unit
barcode 60 corresponding to the address information of a          30
                                                                       833 to have a function of analyzing code information.
Web page that provides geographical information. The bar                  FIG. 10 is a view conceptually showing the data configu
code generating unit 831 codes the address information of a            ration of the specific regional information request message
Web page that provides specific regional information in a              1OOO.
preset format to generate code information, and then gener               As shown in FIG. 10, in the specific regional information
ates a barcode image 1005 corresponding to the code infor         35
mation. In this case, the Web page address information                 request message 1000, a service identifier 1001, terminal
                                                                       information 1003 and code information 1005 are recorded.
denotes the detailed URL information of the Web page, and
the URL may be a numeric URL. That is, the barcode gener                  The service identifier 1001 is a part on which the type of a
ating unit 831 converts the detailed URL information of the            service the service provider server 830 should provide is to be
Web page into binary codes to generate a two-dimensional          40   recorded. The service provider server 830 can provide a plu
barcode image 1005.                                                    rality of services, which can utilize the barcode 60, for
   The code distribution unit 832, which is adapted to analyze         example, a user contact information providing service, a taxi
a service identifier 1001 included in a specific regional infor        call service, an advertising service, a commodity information
mation request message 1000 received from the user terminal            providing service, a geographical information providing Ser
10 and then classify service types, analyzes the service iden     45   vice, a tax payment service, etc. For example, four bits are
tifier 1001, recognizes that a service type is a geographical          allocated to the service identifier 1001, so that 0001, 0010,
information providing service, and transmits the barcode               0011, 0100, 01 01 and 0110 can be used as identifiers to
image 1005 to the barcode image analyzing unit 833 if the              represent the taxi call service, the advertising service, the
barcode image 1005 is included in the specific regional infor          commodity information providing service, the user contact
mation request message received from the user terminal 10.        50   information providing service, the geographical information
   The barcode image analyzing unit 833 is adapted to receive          providing service, and the tax payment service, respectively.
the barcode image 1005 photographed by the photographing               Therefore, in this embodiment, the service identifier 1001
unit 11, extract code information from the barcode image               would be 01 01. In this case, the number of bits allocated to the
1005 and transmit the code information to the code informa             service identifier 1001 can be properly changed depending on
tion analyzing unit 835, in a case where a decoder 13 for         55   the type of the service which the service provider server 830
decoding the barcode 60 is not provided in the user terminal           provides, or if necessary.
10.                                                                      The terminal information 1003 is the phone number of the
   The code information analyzing unit 835 functions to ana            user terminal 10.
lyze the code information received from the barcode image                  The barcode image 1005 is formed by photographing the
analyzing unit 833 and extract detailed URL, which is Web         60   barcode 60 through the photographing unit 11 and converting
page address information, from the analyzed code informa               the photographed barcode into digital image data. As
tion. The code information analyzing unit 835 extracts the             described above, the barcode image 1005 is required when
URL information of the Web page corresponding to the code              the user terminal 10 is not provided with the decoder 13, while
information with reference to a geographical information               it is not required when the user terminal is provided with the
database 840 storing therein the information of detailed URL      65   decoder 13.
that provides specific regional information corresponding to             FIG. 11 is a flowchart of a geographical information pro
the received code information.                                         viding method using a code pattern according to a fourth
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 46 of 57 PageID #: 53


                                                      US 9,240,008 B2
                            17                                                                       18
embodiment of the present invention. The fourth embodiment                 FIG. 12 is a flowchart of a geographical information pro
shows a case where the user terminal 10 is provided with the             viding method using a code pattern according to a fifth
decoder 13.                                                              embodiment of the present invention. The fifth embodiment
   First, the user terminal 10 photographs a barcode 60                  shows a case where the user terminal 10 is not provided with
printed on a portion of a tourist guidebook or a regional                the decoder 13.
guideboard at step S1100. For example, the user selects a                   First, the user terminal 10 photographs a barcode 60
barcode menu on the user terminal 10, presses a photograph               printed on a portion of a tourist guidebook or a regional
ing button, and then photographs the barcode 60 printed on               guideboard at step S1200. For example, the user selects a
the guidebook or the guideboard using the photographing unit             barcode menu on the user terminal 10, presses a photograph
11, Such as a camera provided in the terminal.                      10   ing button, and then photographs the barcode 60 printed on
   The decoder 13, provided in the user terminal 10, decodes             the guidebook or the guideboard using the photographing unit
a photographed barcode image to extract detailed URL infor               11, Such as a camera provided in the terminal.
mation of a Web page that provides specific regional infor                  The user terminal 10 transmits a photographed barcode
mation at steps S1110 and 1120.                                          image 95 to the service provider server 830 at step S1210.
   The user terminal 10 accesses the Web page using the             15      The service provider server 830 analyzes a service identi
extracted detailed URL, and transmits a specific regional                fier 1001, included in a received specific regional information
information request message 1000 to the service provider                 request message, and then recognizes a service type at Step
server 830 at step S1130.                                                S1220. That is, the code distribution unit 832 in the service
   The service provider server 830 analyzes a service identi             provider server 830 analyzes the service identifier 1001 and
fier 1001, included in the received specific regional informa            then recognizes that a service type is the geographical infor
tion request message 1000, and then recognizes a service type            mation providing service.
at step S1140. That is, the code distribution unit 832 in the               The barcode image analyzing unit 833 in the service pro
service provider server 830 analyzes the service identifier              vider server 830 analyzes the received barcode image to
1001, recognizes that a service type is the geographical infor           extract code information from the barcode image, and then
mation providing service, and notifies the control unit 834         25   transmits the extracted code information to the code informa
that the service type is the geographical information provid             tion analyzing unit 835 at step S1230.
ing service.                                                                If the service provider server 830 transmits a language
   If the service provider server 830 transmits a language               selection request message to the user terminal 10 at step
selection request message to the user terminal 10 at step                S1240, the user terminal 10 receives language selection infor
S1150, the user terminal 10 receives language selection infor       30   mation from the user and transmits the selected language
mation from the user and transmits the selected language                 information to the service provider server 830 at step S1250.
information to the service provider server 830 at step S1160.            For example, if a foreigner lends and uses a roaming phone
For example, if a foreigner lends and uses a roaming phone               for domestic communication during domestic travel, the for
for domestic communication during domestic travel, the for               eigner selects his or her language on a menu displayed on the
eigner selects his or her language on a menu displayed on the       35   screen of the terminal, thus viewing specific regional infor
screen of the terminal, thus viewing specific regional infor             mation configured using his or her language.
mation configured using his or her language.                                If a language is selected, the service provider server 830
   If a language is selected, the service provider server 830            transmits a detailed item selection request message, including
transmits a detailed item selection request message, including           a detailed item list required to select the detailed items of the
a detailed item list required to select the detailed items of the   40   specific regional information, to the user terminal 10 at step
specific regional information, to the user terminal 10 at step           S1260. In this case, the detailed items may include characters,
S1170. In this case, the detailed items may include characters,          moving images, or guide messages related to relics, in the
moving images, or guide messages related to relies, in the               case of the tourist guidebook, or may include the information
case of the tourist guidebook, or may include the information            of sightseeing places, shopping centers, population, Sur
of sightseeing places, shopping centers, population, Sur            45   rounding rough maps, public offices or traffic around a spe
rounding rough maps, public, offices or traffic around a spe             cific region in the case of the regional guideboard.
cific region in the case of the regional guideboard.                        The user terminal 10 displays the detailed item list on the
   The user terminal 10 displays the detailed item list on the           screen, receives a selection command for any one of dis
screen, receives a selection command for any one of dis                  played detailed items from the user, and transmits the selected
played detailed items from the user, and transmits the selected     50   detailed item information to the service provider server 830 at
detailed item information to the service provider server 830 at          step S1270. For example, if the user desires to know the
step S1175. For example, if the user desires to know the                 information of a bus toward a city hall, the user can select a
information of a bus toward a city hall, the user can select a           traffic information item on the menu displayed on the screen.
traffic information item on the menu displayed on the screen.               The code information analyzing unit 835 analyzes received
   The control unit 834 of the service provider server 830          55   code information, and then extracts a Web page correspond
extracts a Web page corresponding to the detailed item con               ing to the detailed item configured using the selected lan
figured using the selected language, on the basis of the noti            guage, on the basis of the selected language information and
fication signal received from the code distribution unit 832             detailed item information received from the user terminal 10
and the selected language information and detailed item                  at step S1280. That is, the code information analyzing unit
information received from the user terminal 10 at step S1180.       60   835 extracts Web page content corresponding to the selected
   The service provider server 830 transmits the extracted               language, detailed item and code information 1005 from the
Web page content to the user terminal 10 at step S1185. The              geographical information database 840 with reference to the
transmitted Web page content are displayed on the screen of              geographical information database 840.
the user terminal 10 at step S1190. According to the above                  The service provider server 830 transmits the extracted
example, the information of a bus, a Subway, etc. around the        65   Web page content to the user terminal 10 at step S1285. The
specific region is displayed on the Screen of the user terminal          transmitted Web page content are displayed on the screen of
10.                                                                      the user terminal 10 at step S1290. According to the above
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 47 of 57 PageID #: 54


                                                     US 9,240,008 B2
                              19                                                                20
example, the information of a bus, a Subway, etc. around the           through a communication network 20 including a wireless
specific region is displayed on the Screen of the user terminal        communication network and a wired communication net
10.                                                                    work, transmits and receives information to and from the
  Hereinafter, detailed examples to which the above embodi             service provider 1330 through the communication network
ments are to be applied are described. The above embodi                20. A wireless communication terminal. Such as a mobile
ments will be more clearly understood by the following                 phone, PCS and PDA, can be used as the user terminal 10. The
examples.                                                              terminal 10 used in the present invention has a function of
                                                                       reading and decoding the barcode 60, so that the terminal 10
                       Fourth Example                                  reads the barcode 60 printed on a portion of a station, extracts
                                                                  10   code information recorded on the barcode 60, and then trans
              Sightseeing Information Service                          mits the code information to the service provider server 1330
                                                                       through the communication network 20.
   For example, it is assumed that a foreigner from France               The detailed construction of the user terminal 10 is identi
comes to this country for domestic travel and lends a roaming          cal with that of FIG. 3. However, the code information
phone for domestic communication and a tourist guidebook,         15   extracted by a decoder 13 may be a preset code value or URL
in which the barcode 60 of the present invention is printed            information of the transport service provider server 1340. A
with respect to each sightseeing place, at an airport or other         transmitting/receiving unit 19 functions to transmit a taxi call
places.                                                                message, including the code information received from the
   When finding out a desired sightseeing place while reading          decoder 13, to the service provider server. However, if the
the tourist guidebook, the foreigner photographs the barcode           code information analyzed by the decoder 13 is URL of the
60 printed in relation to the corresponding sightseeing place          transport service provider server 1340, the transmitting/re
using the lent roaming phone. Then, the roaming phone                  ceiving unit 19 may directly transmit the taxi call message to
accesses a Web site providing sightseeing place guide infor            the transport service provider server 1340 without passing
mation, and displays a language selection menu on the Screen           through the service provider server 1330.
of the roaming phone. The foreigner selects French, which is      25      The service provider server 1330 is a computer provided in
the language of his or her own country, on the language                a service provider that provides the taxi call service of the
selection menu. Then, on the screen of the roaming phone,              present invention, and functions to receive the taxi call mes
detailed menu items, such as picture view, moving image                sage, including the code information obtained by decoding
view, guide message listen, traffic guide and related informa          the barcode 60, from the user terminal 10 through the com
tion, are displayed. If the foreigner selects the moving image    30   munication network 20, and then transmit the taxi call mes
view item, the Web site transmits the moving image data                sage to the transport service provider server 1340. In this case,
related to the corresponding sightseeing place to the roaming          the service provider server 1330 may be the computer of a
phone, and the moving image is played through the roaming              service provider independent of a communication service
phone.                                                                 provider (not shown) that provides the communication net
                                                                  35   work 20, or the computer of a communication service pro
                        Fifth Example                                  vider, such as KTF corporation of Korea, if the communica
                                                                       tion service provider personally provides the service using the
             Geographical Information Service                          communication network 20 and the computer thereof. The
                                                                       service provider server 1330 may include an index database
   For example, it is assumed that Mr. K is located now in        40   (not shown) for storing therein a barcode mapping table so as
Seoul station and should go to Seoul city hall on business.            to extract transport service provider information and station
   Mr. K photographs a barcode 60 printed on a portion of a            location information based on the code information received
guideboard installed in front of the Seoul station using his           from the user terminal 10 in a seventh embodiment, which
terminal. Then, the terminal accesses a Web site providing             will be described later.
geographical information and displays a language selection        45      The transport service provider server 1340 is connected to
menu on the screen of the terminal. Mr. K selects Korean on            the service provider server 1330 through a networkina Trans
the language selection menu. Then, detailed menu items, such           mission Control Protocol/Internet Protocol (TCP/IP) or
as rough map view, Surrounding sightseeing place informa               Point-to-Point Protocol (PPP) manner. For such a network,
tion, Surrounding public office information, and call connec           there are the Internet, Local Area Network (LAN), Metropoli
tion, are displayed on the screen of the terminal. If Mr. K       50   tan Area Network (MAN), etc., however, the Internet is most
selects the Surrounding public office information item, the            generally used. The transport service provider server 1340
Web site transmits the information of public offices placed            detects the nearest taxi from a station where the user is cur
around the Seoul station to the terminal, and the public office        rently located on the basis of the taxi call message received
information is displayed on the terminal. If K selects a city          from the service provider server, and transmits a taxi call
hall among the public offices displayed on the screen of the      55   message, including the station location information, to the
terminal, information, rough map and the like related to the           taxi terminal 1350 provided in the taxi.
city hall are displayed on the screen, so that Mr. K can easily           In this case, for a method of detecting the location of the
find out the city hall by viewing the above information.               taxi, there can be used a method using cell ID which allows
   FIG. 13 is a first configuration view showing a system for          the user terminal 10 to inform a base station (not shown) of the
providing a taxi call service using a code pattern according to   60   current location of the user terminal 10 in advance and then
one embodiment of the present invention.                               enables a Switching center (not shown) to detect the location
   As shown in FIG. 13, the taxi call service providing system         of the mobile terminal, a method using a Global Positioning
using a code pattern of the present invention comprises a user         System (GPS) which tracks the location of the user terminal
terminal 10, a service provider server 1330, a transport ser           10 using a GPS satellite, and a method using Advanced Glo
vice provider server 1340, and a taxi terminal 1350.              65   bal Positioning System (AGPS) which tracks the location of
  The user terminal 10, which is a mobile communication                the mobile terminal in combination with the positioning
terminal connected to the service provider server 1330                 information obtained by the base station through the combi
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 48 of 57 PageID #: 55


                                                       US 9,240,008 B2
                             21                                                                       22
nation of the cell ID method with the GPS technology when             fiers to represent the taxi call service, the advertising service,
the mobile terminal enters the central area of a town having a        the purchase connection service, and the telephone connect
difficulty in measuring through a satellite.                          ing service, respectively. In this case, the number of bits
   The taxi terminal 1350, which is a mobile terminal pro             allocated to the service identifier 61 can be properly changed
vided in a taxi, can employ a mobile phone, PCS, PDA or the 5         depending on the types of services which the service provider
like, similar to the mobile terminal 10. If the taxi terminal         server 1330 provides or if necessary.
1350 receives the taxicall message from, the transport service           The station location information 63 is part which indicates
provider server 1340, the taxi terminal 1350 transmits a taxi         the present location of the user terminal 10. Barcode maker
call approval message, including expected arrival time infor          records the number which is allocated to the station, in which
mation, to the user terminal 10.                                  10
   FIG. 14 is a second configuration view of a system for theThe         user terminal 10 is currently located, into the barcode 60.
                                                                             information 65 about transportation service provider
providing a taxi call service using a barcode 60 according to
one embodiment of the present invention.                             server  is a part which indicates the information about web
   The second configuration of the system of the present             server  which  the company, which runs taxi service, operates.
invention is different from the first configuration of FIG. 13 in 15 As  described   above, the information 65 about transportation
that the second configuration does not include the transport service provider server may be a numeric URL, text URL or
service provider server 1340.                                        IP address of the transportation service provider server.
   In the second configuration of the system, because the               In this case, the user terminal 10 can access the transpor
functions of the user terminal 10 and the taxi terminal 1350         tation service provider serve 1340 using the URL or IP
are equal to those of the first configuration of the system, 20 address. Furthermore, in case that the service provider server
detailed descriptions thereof are omitted.                           provides taxi call service to a plurality of transportation Ser
   The service provide sever 1330 tracks the location of the vice providers, the service provider server includes transpor
taxi terminal 1350, detects a nearest taxi from a station where      tation service provider database in which the information 65
the user terminal 10 is located, and transmits a taxi call           about transportation service providers is recorded. In that
message to the taxi terminal 1350, besides the above-de- 25 case, the barcode does not the information 65 about transpor
scribed functions. In this case, the service provider server tation service providers.
should have a location tracking device, or be provided with             In reference with FIGS. 16-19, process of each method of
the location information of the taxi terminal 1350 from an           providing taxi call service according to respective embodi
external location tracking device. That is, the service provider ment of the present invention is illustrated below.
server 1330 should be provided with the location information 30 FIG. 16 is a flowchart of a method of providing taxi call
of the taxi terminal 1350 based on the cell ID method from a
communication service provider, or provided with the loca the        service using a barcode according to a sixth embodiment of
tion information of the taxi terminal 1350 from a GPS satel              present invention.
lite. If the Web server operated by the communication service station atthe
                                                                        First,      terminal 10 reads the barcode 60 installed at
                                                                                step S1600. That is, a user goes to the station to catch
provider is a service provider server that provides the taxi call 35
service of the present invention, it is possible that the com a taxi and set the terminal 10 in barcode recognizing mode
munication service provider tracks the current location of the and then moves the photographing unit 11 of the user the
taxi terminal 1350 depending on the cell ID method through terminal on the barcode 60 installed at taxi station informa
the use of the communication network 20 of the communica             tion board of the station, the photographing unit 11 photo
tion service provider.                                            40 graphs image of the barcode and transform the barcode image
   FIG. 15 is a view conceptually showing the information to digital image data to transmit the digital image data to the
which is stored in the barcode 60 used in one embodiment of           decoder 13.
the present invention.                                     Next, the terminal 10 extracts the code information at step
  The barcode 60 includes a one-dimensional code and a  S1610. The decoder 13 of the user terminal 10 analyzes the
PDF-417 code, a QR code and a data matrix, which are 45 digital image data of the barcode 60 received from the pho
two-dimensional barcodes, depending on the types of the tographing unit 11 to obtain the code information.
barcode 60.                                                              As described above, the code information includes the
   The barcode 60, which is generally and recently used, is a service identifier 61, the station location information 63 and
one-dimensional barcode and is capable of representing only the information 65 about transportation service provider
simple and limited information, such as alphabet characters, 50 server, but may not include the information 65 about trans
numerals. In contrast, the two dimensional barcode is formed      portation service provider server, in case that there are a
to be expanded by arranging data horizontally and vertically, plurality of transportation service providers.
and is capable of presenting even Korean alphabet and image.         The user terminal 10 transmits the obtained code informa
In the present invention, a two-dimensional barcode is used to tion to the service provider server 1330 at step S1620. The
record a large amount of information in the present invention. 55 transmitting/receiving unit 19 transmits the user content
   As shown in FIG. 15, in the barcode 60 used in the present request message 90, including the code information received
invention, a service identifier 61, station location information  from the decoder 13, to the service provider server 130 in
63 and information 65 about transportation service provider response of transmitting/receiving control signal of the con
server are recorded.                                                  trol unit.
   The service identifier 61 is a partin which a service type the 60 The service provider server 1330 analyzes the service iden
service provider server 1330 should provide is recorded. The tifier 61 included in the received taxi call message and rec
service provider server 1330 can provide a plurality of ser ognizes of service type at step S1630. If the recognized ser
vices, which can be provided using the barcode 60, such as a vice type is the taxi call service, the service provider server
taxi call service, an advertising service, a commodity pur 1330 extracts the station location information and the infor
chase connecting service and telephone connecting service. 65 mation about transportation service server corresponding to
So, for example, four bits are allocated to the service identifier the received code information with reference to the index
61, so that 0001, 0010, 0011 and 0100 can be used as identi         database at step S1650. If the recognized service type is not
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 49 of 57 PageID #: 56


                                                      US 9,240,008 B2
                              23                                                                     24
the taxi call service, the service provider server 1330 pro              the information 65 about transportation service provider
cesses procedure corresponding to the recognized service at              server, in case that there are a plurality of transportation
step S1640.                                                              service providers.
   The service provider server 1330 transmits the taxi call                The user terminal 10 transmits the extracted code informa
message, including the extracted Station location informa                tion to the service provider server 1330 at step S1820. The
tion, to the transportation service provider server 1340.                transmitting/receiving unit 19 transmits the user content
   The transportation service provider server 1340 detects               request message 90, including the code information received
location of taxis, which belongs to the transportation service           from the decoder 13, to the service provider server 1330 in
provider, based on the received taxi call message at Step                response of transmitting/receiving control signal of the con
S1660. As described above, the taxi, which belongs to the           10
                                                                         trol unit.
transportation service provider, includes communication ter                 The service provider server 1330 analyzes the service iden
minal, and the transportation service provider server 1340               tifier included, in the received taxi call message to recognize
finally detects the location of the taxi terminal 1350 by one of         service type. If the recognized service type is the taxi call
location tracing methods described above at step S1660.
   The transportation service provider server 1340 detects the      15   service, the service provider server 1330 extracts the station
nearest taxi terminal 1350 from the station location based on            location information and the information about transporta
the detected location information on taxi terminal 1350, and             tion service server 1340 corresponding to the received code
transmits the taxi call message, including the station location          information with reference to the index database at step
information, to the taxi terminal 1350 at step S1670.                    S1830. If the recognized service type is not the taxi call
   The transportation service provider server 1340 transmits a           service, the service provider server 1330 processes procedure
taxi call acknowledgement message to the user terminal 10, if            corresponding to the recognized service at step S1840.
the taxi call is done successfully, to notify that the taxi call            The service provider server 1330 transmits the extracted
request was served at step S1680. The taxi call acknowledge              station location information and the transportation service
ment message may include information on arrival prediction               provider information to the user terminal 10 at step S1850,
time. Also, the taxi terminal can transmit the taxi call            25   and then the user terminal 10 transmits the taxi call message,
acknowledgement message to the user 10 directly.                         including the station location information to the transporta
   FIG. 17 is a detail flowchart of the step S1655, in case that         tion service provider server 1340 corresponding to the trans
there are a plurality of transportation service providers.               portation service provider information at step at step S1860.
   The service provider server 1330 transmits the taxi call                 The transportation service provider server 1340 detects
message which includes the station location information             30   location of taxis, which belongs to the transportation service
extracted front the code information, received from the user             provider, based on the received taxi call message at Step
terminal 10, to a plurality of transportation service provider           S1870. As same as the sixth embodiment of the present inven
servers 1340 at step 1700.                                               tion, the taxi, which belongs to the transportation service
   If the service provider server 1330 receives taxicall request         provider, includes communication terminal, and the transpor
message from one of a plurality of transportation service           35   tation service provider server 1340 detects the location of the
provider servers, for example, receives taxi call request mes            taxi terminal 1350 by one of location tracing methods
sage from A transportation service provider server 1340 at the           described above and finally detects the location of the taxi.
first at step S1710, the service provider server 1330 selects the           The transportation service provider server 1340 detects the
A transportation service provider server 1340 as the assigned            nearest taxi terminal 1350 from the station location based on
transportation service provider at step S1720.                      40   the detected location information on taxi terminal 1350, and
   If the assigned transportation service provider is selected,          transmits the taxi call message, including the station location
the service provider server 1330 transmits taxi call cancel              information, to the taxi terminal 1350 at step S1880.
message to the other transportation service provider server(s)              The transportation service provider server 1340 transmits a
1340 (for example, B transportation service provider server in           taxi call acknowledgement message to the user terminal 10, if
FIG. 17) at step 1730. If the taxicall service is completed, the    45   the taxi call is done successfully, to notify that the taxi call
service provider server 1330 does billing procedure for the A            request was served at step S1890. The taxi call acknowledge
transportation service provider server 1340 at step S1740.               ment message may include information on arrival prediction
   FIG. 18 is a flowchart of a method of providing taxi call             time. Also, the taxi terminal can transmit the taxi call
service using a barcode according to a seventh embodiment of             acknowledgement message to the user 10 directly.
the present invention.                                              50     Although its not shown separately, the seventh embodi
   First, the terminal 10 reads the barcode 60 installed at              ment of the present invention can include the procedures as
station at step S1800. As described above, a user goes to the            shown in FIG. 17, in case that there are a plurality of trans
station to catch a taxi and set the terminal 10 in barcode               portation service providers.
recognizing mode and then moves the photographing unit 11                   FIG. 19 is a flowchart of a method of providing taxi call
of the user the terminal an the barcode 60 installed at taxi        55   service using a barcode according to a eighth embodiment of
station information board of the station, the photographing              the present invention.
unit 11 photographs image of the barcode and transform the                  First, the terminal 10 reads the barcode 60 installed at
barcode image to digital image data to transmit the digital              station at step S1900. As described above, a user goes to the
image data to the decoder 13.                                            station to catch a taxi and set the terminal 10 in barcode
   Next, the terminal 10 extracts the code information at step      60   recognizing mode and then moves the photographing unit 11
S1810. The decoder 13 of the user terminal 10 analyzes the               of the user the terminal on the barcode 60 installed at taxi
digital image data of the barcode 60 received from the pho               station information board of the station, the photographing
tographing unit 11 to obtain the code information.                       unit 11 photographs image of the barcode and transform the
   As same as the sixth embodiment of the present invention,             barcode image to digital image data to transmit the digital
the code information includes the service identifier 61, the        65   image data to the decoder 13.
station location information 63 and the information 65 about                Next, the terminal 10 extracts the code information at step
transportation service provider server, but may not include              S1910. The decoder 13 of the user terminal 10 analyzes the
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 50 of 57 PageID #: 57


                                                       US 9,240,008 B2
                              25                                                                    26
digital image data of the barcode 60 received from the pho               present invention comprises a user terminal 10, a predeter
tographing unit 11 to obtain the code information.                       mined terminal 30, a agent computer 40 and a service pro
   As not same as the first embodiment of the present inven              vider server 2060.
tion, the code information includes the service identifier 61              The user terminal 10 and the predetermined terminal 30,
and the station location information 63 but does not include             which are mobile communication terminals connected to the
the information 65 on transportation service provider server.            service provider server 2060 through a communication net
   The user terminal 10 transmits the extracted code informa             work 20 including a wireless communication network and a
tion to the service provider server 1330 at step S1920. The              wired communication network, transmits and receives infor
transmitting/receiving unit 19 transmits the user content                mation to and from the service provider 2060 through the
                                                                    10   communication network 20. A wireless communication ter
request message 90, including the code information received              minal. Such as a mobile terminal, a Personal Communications
from the decoder 13, to the service provider server 1330 in              Service (PCS) and a Personal Digital Assistant (PDA), can be
response of transmitting/receiving control signal of the con             used as the user terminal 10.
trol unit.
   The service provider server 1330 analyzes the service iden              The terminals 10, 30 used in the present invention have a
                                                                    15   function of reading and decoding the barcode 60, so that the
tifier 61 included in the received taxi call message to recog            terminals 10, 30 read the barcode 60 recorded on a business
nize service type. If the recognized service type is the taxicall        card, extracts code information recorded on the barcode 60,
service, the service provider server 1330 extracts the station           and transmits the extracted code information to the service
location information and the information about transporta                provider 2060 through the communication network 20. The
tion service server 1340 corresponding to the received code              detailed construction of each terminal 10, 30 were descried
information with reference to the index database at step                 with reference to FIG. 3. Further, a Personal Computer (PC)
S1930. If the recognized service type is not the taxi call               ora notebook computer, as well as the mobile terminal, can be
service, the service provider server 1330 processes procedure            used as the terminals 10.30.
corresponding to the recognized service at step S1940.                      The agent computer 40 is connected to the service provider
   The service provider server 1330 detects the location of the     25   server 2060 through a network using TCP/IP or PPP. Internet,
taxi terminal 1350 by one of location tracing methods                    LAN and MAN belong to the network. Internet is most gen
described above and finally detects the location of the taxi at          erally used. The agent computer 40 is used when a user want
step S1950. As described above, in case that the web server              to get the barcode 60 through it on-internet. The agent com
which the communication service provider operates is the                 puter 40 includes a barcode issue machine, so issues the
service provider server, the service provider server 1330 can       30   business card, in which the barcode 60 is recorded, by record
easily trace the present location of the taxi terminal 1350 by           ing the barcode 60 generated by the service provider server
Cell ID which is location tracing method using mobile com                2060 on a predetermined part of the business card.
munication network 20.                                                      The service provider server 2060 is a computer provided in
                                                                         a service provider that provides the service for providing user
   The service provider server 1330 detects the nearest taxi        35   contact information of the present invention, receives a bar
terminal 1350 from the station location based on the detected            code issue request message from the user terminal 10 using
location information on taxi terminal 1350, and transmits the            the communication network 20, generates and transmits the
taxi call message, including the station location information,           barcode 60 corresponding to the barcode issue request mes
to the taxi terminal 1350 at step S1960.                                 sage to the user terminal 10. Furthermore, the service pro
   The service provider server 1330 transmits a taxi call           40   vider server 2060 receives user contact information request
acknowledgement message to the user terminal 10, if the taxi             message including the code information, which is generated
call is done successfully, to notify that the taxi call request          by decoding the barcodes 60, from the predetermined termi
was served at step S1970. The taxi call acknowledgement                  nal 30 and extracts user contact information by analyzing the
message may include information on arrival prediction time.              code pattern and transmits the user contact information to the
Also, in case of the seventh embodiment of the present inven        45   predetermined terminal 30. In this case, the service provider
tion as same as the fifth and the sixth embodiments of the               server 2060 may be the computer of a service provider inde
present invention the taxi terminal can transmit the taxi call           pendent from a communication service provider (not shown)
acknowledgement message to the user 10 directly.                         that provides the communication network 20, or the computer
  The embodiments of the present invention described above               of a communication service provider if the communication
have been disclosed that the barcode at taxi station is read.       50   service provider personally provides the service using the
But, those skilled in the art will appreciate that various modi          communication network 20 and the computer thereof.
fications, additions and Substitutions are possible, without                FIG. 21 is a block diagram showing the internal construc
departing from the scope and spirit of the invention. For                tion of the service provider server 2060 of FIG. 20. As shown
example, it is possible that the barcode can be installed at any         in FIG. 21, the service provider server 2060 includes a bar
places such as public telephone booth, the entrance of Sub          55   code generating unit 2061, a code distribution unit 2062, a
way, bus stop and etc., and the taxicall service can be provided         barcode image analyzing unit 2063, a code information ana
using the barcode installed at any places.                               lyzing unit 2065, a transmitting/receiving unit 2066, a code
   In this embodiment, it has been described for an example of           information database managing unit 2067 and a control unit
taxi call service. However, it is natural that the present inven         2064.
tion can be applied to various call services, such as express       60     The barcode generating unit 2061 is adapted to generate
parcel service, motorcycle delivery service, delivery service,           the barcode 60 including user contact information which is
etc.                                                                     included in the barcode issue request message received from
   FIG. 20 is a construction view of the system for providing            the user terminal 10.
personal contact information using a barcode 60 according to                The barcode generating unit 2061 generates the code infor
one embodiment of the present invention.                            65   mation by codes the user contact information, and then gen
  As shown in FIG. 20, the system for providing personal                 erates a barcode image 1005 corresponding to the code infor
contact information using the barcode 60 according to the                mation. In this case, the user contact information can be
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 51 of 57 PageID #: 58


                                                     US 9,240,008 B2
                             27                                                                      28
telephone number, home address, office address, e-mail                   As shown in FIG. 22, in the user contact information
address and homepage's address. That is, the barcode gener             request message 2220, a service identifier 2221, terminal
ating unit 2061 converts these user contact information into           information 2223 and code information 2225 are recorded.
binary codes to create a 2-dimensional barcode image.                     The service identifier 2221 is a part in which a service type
   The code distribution unit 2062, adapted to analyze a ser           the service provider server 2060 should provide is recorded.
vice identifier 2221 included in a user contact information            The service provider server 2060 can provide a plurality of
request message 2220 received from the predetermined ter               services, which can be provided using the barcode 60, such as
minal 30 to classify service types, analyzes the service iden          the user contact information providing service, the taxi call
tifier 1001, recognizes that the service type is a user contact   10
                                                                       service, the advertising service, the commodity purchase con
information providing service, and transmits the received              necting service. For example, four bits are allocated to the
barcode image or code information 2225 to the barcode                  service identifier 2221, so that 0001, 0010, 0011 and 0100 can
image analyzing unit 2063 and the code information analyZ              be used as identifiers to represent the taxi call service, the
ing unit 2065 according to embodiments.                                advertising service, the purchase connection service, and the
   The barcode image analyzing unit 2063 is adapted to            15   user contact information providing service, respectively. In
receive the barcode image photographed by a photographing              this case, the number of hits allocated to the service identifier
unit 11, extract code information 2225 from the barcode                2221 can be properly changed depending on the types of
image and transmit the code information to the code infor              services which the service provider server 2060 provides or if
mation analyzing unit 2065, in a case where a decoder 13 for           necessary.
decoding the barcode 60 is not provided in the predetermined             The terminal information 2223 is the phone number of the
terminal 30.                                                           predetermined terminal 30.
   The code information analyzing unit 2065 functions to                 The code information 2225 is generated by decoding the
analyze the code information received from the barcode                 barcode 60 in the decoder 13 in the predetermined terminal
image analyzing unit 2063 and extract the user contact infor           30, and includes data related to the user contact information.
mation from the analyzed code information. The code infor         25   In this case, the user contact information is information
mation analyzing unit 2065 extracts the user contact informa           Source to make a contact with the user. The user contact
tion corresponding to the code information with reference to           information can be telephone number, home address, office
a code information database 2070 storing therein the user              address, e-mail address and homepage’s address.
contact information corresponding to the received code infor              FIG. 23 is a flowchart of a barcode issue procedure by
mation.                                                           30   accessing the service provider server 2060 through the user
  The transmitting/receiving unit 2066 functions to receive            terminal 10.
the barcode issue request message from the user terminal 10              First, the user terminal 10 transmits the barcode issue
and transmit the generated barcode to the user terminal 10.            request message including itself connection information to
And the transmitting/receiving unit 2066 functions to receive          the service provider server 2060 at step S2300. As described
the user contact information request message from the pre         35   above, the connection information may be name, address,
determined terminal 30 and transmit the extracted user con             phone number, e-mail address, homepage address.
tact information to the predetermined terminal 30.                       The service provider server 2060 generates the code infor
   The code information database managing unit 2067 func               mation by coding the user contact information included in the
tions to manage the code information database 2070 storing             received barcode issue request message at Step S2310, and
therein personal connection corresponding to code informa         40   generates the barcode image corresponding to the code infor
tion.                                                                  mation at step S2320. That is, the barcode generating unit
   The control unit 2064 is adapted to control the respective          2061 of the service provider server 2060 generates two
components, and operated to generate a barcode generating              dimensional barcode by transforming the connection infor
control signal corresponding to the received barcode issue             mation Such as name, address, telephone number, home
request message, transmits the barcode generating control         45   address, office address, e-mail address and homepage's
signal to the barcode generating unit 2061, generates a user           address to binary code.
contact information extracting control signal corresponding               If the barcode image is generated, the service provider
to the received user contact information request message and           server 2060 transmits the generated barcode image to the user
transmits the user contact information extracting control sig          terminal 10 at step S2330. Or the service provider server 2060
nal to the code information analyzing unit 2065.                  50   can transmit the barcode image to pre-designated e-mail, in
  The detail construction of the user terminal 10 is same as           case that the user the designated the e-mail receive the bar
described above in relation to FIG. 3. But, the user interface         code image.
unit 17 functions to provide the user interface so as to allow           The user terminal 10 stores the received barcode image in
the user to access to the service provider server 2060 in order        memory at step S2340. The user transmits the stored barcode
to get issued the barcode 60, in which user contact informa       55   image to a computer or prints out the stored barcode image,
tion is recorded, or in order to receive user contact informa          thus uses the stored barcode as an electronic business card or
tion by reading the barcode 60 displayed on a business card or         attaches the printed barcode 60 to a business card and makes
computer Screen and by transmit the decoded code informa               a call or makes a access to homepage by reading barcode.
tion. The transmitting/receiving unit 19 functions to transmit           FIG. 24 is a flowchart of a business card, in which the
the user connection request message 2220, including the code      60   barcode is recorded, issue procedure by accessing the service
information received from the decoder 13, to the service               provider server 2060 through the agent computer 40.
provider server 2060. Further, the transmitting/receiving unit           First, the agent computer 40 transmits the barcode issue
19 transmits a barcode issue request message including user            request message including user contact information received
contact information, to the service provider server 2060 at a          from the user to the service provider server 2060 at step
barcode issuing step.                                             65   S2400. As described above, the user contact information may
   FIG. 22 is a view conceptually showing the data configu             be name, address, phone number, e-mail address, homepage
ration of the user contact information request message 2220.           address.
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 52 of 57 PageID #: 59


                                                    US 9,240,008 B2
                             29                                                                     30
  The service provider server 2060 generates the code infor              FIG. 26 is a flowchart of a method of providing personal
mation by coding the user contact information included in the         contact information using a barcode according to a tenth
received barcode issue request message at Step S2410, and             embodiment of the present invention. The tenth embodiment
generates the barcode image corresponding to the code infor           of the present invention is a case that the decoder 13 is not
mation at step S2420. That is, the barcode generating unit            included in the predetermined terminal 30.
2061 of the service provider server 2060 generates two                   First, the predetermined terminal 30 photographs the bar
dimensional barcode to binary code by transforming the con            code 60 recorded in the business card at step S2600. For
nection information Such as name, address, telephone num              example, the predetermined terminal user photographs the
ber, home address, office address, e-mail address and home            barcode part of the business card using the photographing unit
page's address.                                                  10   11, Such as a camera provided in the terminal, by pressing a
   If the barcode image is generated, the service provider            photographing button after selecting a barcode menu on the
server 2060 transmits the generated barcode image to the              predetermined terminal 30.
agent computer 40 at step S2430. The agent computer 40                   The predetermined terminal 30 transmits the user contact
stores the received barcode image in memory and transmits             information request message including the code information
the received barcode image to a barcode issue machine at Step    15   to the service provider server 2060 at step S2610.
S2440. The barcode issue machine completes the business                  The service provider server 2060 analyzes a service iden
card, in which the barcode 60 is recorded, by recording the           tifier 2221 included in the received connection information
received barcode image in a predetermined part of the printed         request message at step S2620. That is, the code distribution
business card at step S2450.                                          unit 2062 in the service provider server 2060 recognizes that
   FIG. 25 is a flowchart of a method of providing personal           a service type is the connection information providing service
contact information using a barcode according to a ninth              by analyzing the service identifier 2221, and transmits the
embodiment of the present invention. The ninth embodiment             barcode image code included in the received connection
of the present invention is a case that the decoder 13 is             information request message to the barcode image analyzing
included in the predetermined terminal 30.                            unit 2063.
   First, the predetermined terminal 30 photographs the bar      25     The barcode image analyzing unit 2063 analyzes the
code 60 recorded in the business card at step S2500. For              received barcode image and extracts the code information
example, the predetermined terminal user photographs the              2225, and then transmits the code information 2225 to the
barcode part of the business card using the photographing unit        code information analyzing unit 2065.
11, Such as a camera provided in the terminal, by pressing a            The code information analyzing unit 2065 extracts the user
photographing button after selecting a barcode menu on the       30   contact information corresponding to the received barcode
predetermined terminal 30.                                            image from the code information database 2070 with refer
   The decoder 13 provided in the predetermined terminal 30           ence to the code information database 2070 at steps S2640
decodes the photographed barcode image and extracts the               and S2650. The service provider server 2060 transmits the
code information at step S2510, and then transmits the user           extracted user contact information to the predetermined ter
contact information request message including the code           35   minal 30 at step S2660.
information to the service provider server 2060 at steps                 Some messages, for example a storing menu and connect
S2S2O.                                                                ing menu, are displayed that ask to the predetermined termi
  The service provider server 2060 analyzes a service iden            nal user whether he(she) wants to store the user contact infor
tifier 2221 included in the received connection information           mation after it is displayed and whether he(she) wants to be
request message at step S2530. That is, the code distribution    40   accessed to the selected user contact information while it is
unit 2062 in the service provider server 2060 recognizes that         stored, on screen of the predetermined terminal 30 received
a service type is the connection information providing service        user contact information. If the user selects the user contact
by analyzing the service identifier 2221, and transmits the           information to which he(she) wants to be accessed, and
code information 2225 to the code information analyzing unit          selects the connecting menu, he(she) is accessed to the
2O65.                                                            45   selected user contact information while it is stored at step
  The code information analyzing unit 2065 analyzes the               S52670. If the user selects the storing menu, the user contact
received code information and extracts the user contact infor         information is stored at step S2680.
mation at steps S2540 and S2550. That is, the code informa               In the tenth embodiment of the present invention, the bar
tion analyzing unit 2065 extracts the user contact information        code image analyzing unit 2063 analyzes the code informa
corresponding to the received code information 2225 from         50   tion 2225 from the barcode image and transmits the code
the code information database 2070 with reference to the              information 2225 to the code information analyzing unit
code information database 2070.                                       2065. But ifs possible that the barcode image analyzing unit
   The service provider server 2060 transmits the extracted           2063 extracts the user contact information from the barcode
user contact information to the predetermined terminal 30 at          image directly.
step S2560.                                                      55     FIG. 27 is a flowchart that updating procedure of the user
   Some messages, for example a storing menu and connect              contact information and providing procedure of the updated
ing menu, are displayed that ask to the predetermined termi           user contact information are shown.
nal user whether he(she) wants to store the user contact infor          As shown in FIG. 7, the user terminal to transmits the user
mation after it is displayed and whether he(she) wants to be          contact information updating request message to the service
accessed to the selected user contact information while it is    60   provider server 2060 at step S2700. That is, the user transmits
stored, on screen of the predetermined terminal 30 received           the changed connection information to the service provider
user contact information. If the user selects the user contact        server 2060 and requests the updating of the user contact
information to which he(she) wants to be accessed, and                information, in case that the user contact information, Such as
selects the connecting menu, he(she) is accessed to the               telephone number or e-mail, has changed.
selected user contact information while it is stored at step     65     The service provider server 2060 extracts the user contact
S2570. If the user selects the storing menu, the user contact         information included in the received user contact information
information is stored at step S2580.                                  updating request message, and then updates user contact
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 53 of 57 PageID #: 60


                                                     US 9,240,008 B2
                             31                                                                     32
information by deleting the user contact information stored in         invention comprises the user terminal 10, the service provider
the code information database and storing the extracted user           server 2830 and a payment processing apparatus 2870.
contact information in the code information database newly at            The user terminal 10 transmits the barcode issue request
step S2710.                                                            message for get issued the barcode 60, in which billing infor
   The predetermined terminal 30 photographs the code pat              mation is recorded, to the service provider server 2830.
tern 60 installed at business card and decodes the code pat              The service provider server 2830 generates the barcode
tern, and then transmits the user contact information request          corresponding to the barcode issue request message received
message including the code information 2225 to the service             from the user terminal 10, and transmits the barcode to the
                                                                       user terminal 10.
provider server 2060 at step S2720.                               10     The payment processing apparatus 2870 functions to do
   Finally, the service provider server 2060 analyzes the              payment processing by reading the barcode 60 displayed on
received code information 2225 to extract the user contact
information corresponding the code information 2225 from               the user terminal screen, may be ATM or CD apparatus pro
                                                                       vided in bank. The detailed construction of the payment pro
the code information database 2070 at step S2730, and trans            cessing apparatus 2870 is described later with reference to
mits the user contact information to the predetermined termi      15   FIG. 31.
nal 30 at step S2740. According to the predetermined terminal             FIG. 30 is a block diagram showing the internal construc
user's choice, the predetermined terminal 30 can access to the         tion of the service provider server 2830 of FIG. 28. As shown
received user contact information (for example making a call           in FIG. 30, the service provider server 2830 includes a bar
or accessing to homepage etc) or store the user contact infor          code generating, unit 2831, a code distribution unit 2832, a
mation in memory.                                                      barcode image analyzing unit 2833, a code information ana
   FIG. 28 is the first construction view of a billing system          lyzing unit 2835, a transmitting/receiving unit 2836, a prod
using a code pattern according to one embodiment of the                uct information database managing unit 2837 and a control
present invention.                                                     unit 2834.
   As shown in FIG.28, the first construction view of a billing           The barcode generating unit 2831 is adapted to generate
system using a code patternaccording to the present invention     25   the barcode 60 including user information and billing infor
comprises a user terminal 10, a service provider server 2830           mation. The barcode generating unit 2831 generates the code
and a billing server 2880.                                             information by coding the user information and the billing
  The user terminal 10, which is mobile communication                  information, and then generates a barcode image correspond
terminal connected to the service provider server 2830                 ing to the code information. In this case, the billing informa
through a communication network 20 including a wireless           30   tion includes a billing item, billing amount, billing term and
communication network and a wired communication net                    etc.
work, transmits and receives information to and from the                  The code distribution unit 2832, adapted to analyze a ser
service provider 2830 through the communication network                vice identifier 3201 included in the payment request message
20. A wireless communication terminal. Such as a mobile                3200 received from the user terminal 10 to classify service
terminal, a Personal Communications Service (PCS) and a           35   types, analyzes the service identifier 3201, recognizes that the
Personal Digital Assistant (PDA), can be used as the user              service type is a payment service, and transmits the barcode
terminal 10. The user terminal 10 used in the present inven            image to the barcode image analyzing unit 2833 if the
tion has a function of reading and decoding the barcode 60, so         received product information includes the barcode image.
that the user terminal 10 reads the barcode 60 installed at one           The barcode image analyzing unit 2833 is adapted to
side of a GIRO paper to extract billing information and the       40   receive the barcode image 3205 photographed by a photo
service provider server information recorded on the barcode            graphing unit 11, extract code information from the barcode
60, and accesses to the service provider 2830 and requests             image and transmit the code information to the code infor
payment service.                                                       mation analyzing unit 2835, in a case where a decoder 13 for
   The service provider server 2830 is a computer provided in          decoding the barcode 60 is not provided in the predetermined,
a service provider that provides the payment service using the    45   terminal 30.
code pattern according to the present, receives a payment                The code information analyzing unit 2835 functions to
request message 3200 from the user terminal through the                analyze the code information received from the barcode
communication network 20 and processes the payment trans               image analyzing unit 2833 and extract the user information
action corresponding to the payment request message. In this           and the billing information from the analyzed code informa
case, the service provider server 2830 may be the computer of     50   tion.
a service provider independent from a communication ser                  And, the code information analyzing unit 2835 compares
Vice provider (not shown) that provides the communication              the extracted billing information with the billing information
network 20, or the computer of a communication service                 extracted from a billing information database 2840, and
provider if the communication service provider personally              checks if the both are same.
provides the service using the communication network 20 and       55      The transmitting/receiving unit 2836 functions to receive/
the computer thereof. And in this case, the service provider           transmit data related to the barcode issue request message and
server 2830 can process the payment transaction directly               the payment processing from/to the user terminal 10. That is,
related to itself or provide payment service for other payment         the transmitting/receiving unit 2836 receives the barcode
requester. In the latter case, it is preferred that the service        issue request message from user terminal 10 and transmits the
provider server 2830 should receives payer information and        60   barcode 60 generated in corresponding to the barcode issue
the billing information from the payment requestor and store           request message to the user terminal 10.
them in memory.                                                           The billing information database managing unit 2837 func
   FIG. 29 is the second construction view of a billing system         tions to manage the billing information database 2840 for
using a code pattern according to one embodiment of the                storing the user information and the billing information.
present invention.                                                65      The control unit 2834 is adapted to control the respective
  As shown in FIG. 29, the second construction view of a               components, and operated to generate a barcode generating
billing system using a code pattern according to the present           control signal for generating the barcode corresponding to the
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 54 of 57 PageID #: 61


                                                      US 9,240,008 B2
                            33                                                                   34
received barcode issue request message, transmits the bar                 As shown in FIG. 32, in the payment request message
code generating control signal to the barcode generating unit           3200, a service identifier 3201, terminal information 3203
2831, generates a barcode image analyzing control signal and            and barcode image 3205 are recorded.
transmits the barcode image analyzing control signal to the                The service identifier 2221 is a part in which a service type
barcode image analyzing unit 2833, if the barcode image                 the service provider server 2830 should provide is recorded.
3205 is transmitted from the user terminal 10.                          The service provider server 2830 can provide a plurality of
   In the present embodiment, the barcode image analyzing               services, which can be provided using the barcode 60, such as
unit 2833 is separate from the code information analyzing               the user contact information providing service, the taxi call
unit 2835. But, its possible that the barcode image analyzing           service, the advertising service, the product information pro
unit 2833 has a function that analyze the code information by      10   viding service, the payment service, etc. For example, four
unifying the both functions.                                            bits are allocated to the service identifier 3201, so that 0001,
  The detail construction of the user terminal 10 is same as            0010, 0011, 0100 and 01 01 can be used as identifiers to
                                                                        represent the taxi call service, the advertising service, the
described above in relation to FIG. 3. But, the decoder 13              product information providing service, and the payment Ser
functions to analyze the barcode image received from the           15   vice, respectively. So, the service identifier 3201 in this
photographing unit 11 and to extract the billing information.           embodiment may be 01 01. In this case, the number of bits
In case that the user terminal 10 does not include the decoder          allocated to the service identifier 3201 can be properly
113, the service provider server 2830 should have means for             changed depending on the types of services which the service
decoding the barcode. The user interface unit 17 functions to           provider server 2830 provides or if necessary.
provide the user interface so as to allow the user to access the           The terminal information 3203 is the phone number of the
service provider server 2830 and to transmit the barcode issue          user terminal 10. The barcode image 3205 is obtained by
request message and the payment request message.                        photographing the barcode 60 by the photographing unit 11
   The transmitting/receiving unit 19 functions to transmit the         and by converting the photographed barcode 60 into digital
barcode issue request message and the payment request mes               image data. As described above, the barcode image 3205 is
sage to the service provider server 2830.                          25   required when the user terminal 10 is not provided with the
   FIG. 31 is a block diagram showing the internal construc             decoder 13, while it is not required when the user terminal is
tion of the payment processing apparatus 2870. As shown in              provided with the decoder 13.
FIG. 31, the payment processing apparatus 2870 includes a                  FIG.33 is a flowchart of a code pattern, in which billing
barcode recognizing unit 2871, a payment method input unit              information is recorded, issue procedure.
2873, a code information analyzing unit 2875, a payment            30      The service provider server 2830 generates the code infor
processing unit 2876 and a control unit 2879.                           mation including payer information and billing information
   The barcode recognizing unit 2871 is adapted to analyze              corresponding to the payer at step S3300, and generates the
the code pattern image displayed on the user terminal Screen            barcode 60 corresponding to the code information at Step
                                                                        S331O.
and extract the code information corresponding to code pat         35      If the payer who has to pay charge accesses the service
tern image. The barcode recognizing unit 2871 may be a                  provider server 2830 through the user terminal 10 to know
barcode reader or camera. In other words, if the user displays          billing amount and payment term and transmit billing request
the barcode 60 stored in the user terminal 10 on screen and             message to the service provider server 2830 at step S3320, the
move the screen to the barcode recognizing unit 2871, the               service provider server 2830 extracts the billing amount and
barcode recognizing unit 2871 reads the barcode 60.                40   payment term from the billing database to transmit the billing
  The payment method input unit 2873 is a part for inputting            amount and payment term to the user terminal 10.
the payment method information of the user. The user's pay                 The user, who checked the billing amount and payment
ment method may be for example, credit card, debit card,                term, transmits barcode issue request message to the service
account book cash, etc. Common card or account book                     provider server 2830 through the user terminal 10 at step
entrance of ATM can be used as the payment method input            45   S3350.
unit 2873.                                                                 The service provider server 2830 extracts the barcode 60
   The code information analyzing unit 2875 is a part that              from the billing database 2840 based on the received barcode
extracts the user information and the billing information               issue request message and transmits the extracted barcode 60
included in the code information transmitted from the bar               to the user terminal 10 at step S3360, S3370.
code recognizing unit 2871 and transmits the user informa          50     If the user terminal 10 receives the barcode 60 from the
tion and the billing information to the payment processing              service provider server 2830, the user terminal 10 displays the
unit 2877.                                                              barcode 60 on screen and stores the received barcode in
   The payment processing unit 2877 is a part that process the          memory at step S3380.
payment transaction corresponding to the use information,                 In this embodiment, the service provider server 2830gen
billing information and payment method information                 55   erates the barcode 60 and extracts the barcode 60 to transmit
received from the code information analyzing unit 2875.                 to the user terminal 10 in response of the request from the user
   The control unit 2879 is adapted to control the respective           terminal 10. However, it is clearly possible that after receiving
components, and generates a control signal for reading the              the barcode issue request message from the user terminal 10,
code pattern image displayed on the user terminal screen to             the service provider server 2830 generates the barcode 60 in
transmit the control signal to the barcode recognizing unit        60   response of the barcode issue request message. Also, it is
2871, and generates a control signal for analyzing the code             clearly possible that service provider server 2830 receives the
information to transmit the control signal to the code infor            barcode generated by a code issue server and transmits the
mation analyzing unit 2875. Also, the control unit 2879 a               barcode 60 to the user terminal 10, not generating the barcode
payment processing control signal to the payment processing             60 directly.
unit 2877 in order that the payment processing can be done.        65      Payment service procedure using code patternaccording to
   FIG. 32 is a view conceptually showing the data configu              respective embodiment of the present invention is described
ration of the payment request message 3200.                             below.
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 55 of 57 PageID #: 62


                                                       US 9,240,008 B2
                              35                                                                       36
    FIG. 34 is a flowchart of a method of providing payment                 If the both are not same, the service provider server 2830
service using code pattern according to a eleventh embodi                transmits a payment prohibition message to the user terminal
ment of the present invention. The method shown in FIG. 34               10 at step S3560. If the both are same, the service provider
is a case that payment transaction is processed by the payment           server 2830 transmits a payment request message including
processing unit 2870.                                                    the user information and billing information to the payment
    First, the barcode recognizing unit 2871, located in one             server 2880 at step S3570.
side of the payment processing unit 2870, reads the barcodes                Finally, the payment server 2880 processes the correspond
60 displayed on the user terminal screen at step S3400. In               ing payment transaction based on the received payment
other words, the user display the barcode 60, received from              request message at step S3580, and transmits a payment
the service provider server 2830 shown in FIG.33 and stored,        10
                                                                         completion message to the service provider server 2830 at
on the user terminal Screen, and moves the screen to the                 step S3590, if the payment transaction is done. The service
barcode recognizing unit 2871 located in one side of the                 provider server 2830 transmits the payment completion mes
payment processing apparatus 2870, such as ATM in bank. If
So, the barcode recognizing unit 2871 scans or photographs               sage to the user terminal 10 at step S3595.
the barcode, and analyzes the barcode 60 to extract the Code        15      FIG. 36 is a flowchart of a method of paying a bill using
information from the barcode 60 at step S3410.                           code pattern according to a thirteenth embodiment of the
   The code information analyzing unit 2875 provided in the              present invention. The thirteenth embodiment of the present
payment processing apparatus 2870 analyzes the code infor                invention is a case that the decoder 13 is not included in the
mation and extracts the user information and billing informa             user terminal 10.
tion from the code information to transmit the user informa                 First, the user terminal 10 photographs the barcode 60
tion and billing information to payment processing unit 2877             recorded in one side of GIRO paper at step S3600. For
at step S3420.                                                           example, the user photographs the barcode part of GIRO
   Next, receiving the payment method, that is means for                 paper using the photographing unit 11, Such as a camera
paying a bill Such as credit card, account book, cash etc., from         provided in the terminal, by pressing a photographing button
the user, the payment method input unit 2873 of the payment         25   after selecting a barcode menu on the user terminal 10.
processing apparatus 2870 transmits the input payment infor                 The user terminal 10 transmits the payment request mes
mation to the payment processing unit 2877 at step S3430.                sage including the photographed barcode image to the service
   The payment processing unit 2877 processes the payment                provider server 2830 at step S3610.
transaction based on the received use information, billing                  The service provider server 2830 analyzes a service iden
information and payment method information at step S3440.           30
                                                                         tifier 3201 included in the received payment request message
   The payment processing procedure is done as same as a                 and recognizes the service type at step S3620. That is, the
conventional procedure in case of transferring money                     code distribution unit 2832 of the service provider server
between different accounts by inputting a card or an account             2830 recognizes that a service type is the payment service by
book into ATM. The conventional procedure is well known to               analyzing the service identifier 3201, and transmits the bar
those skilled in the art. So the description abut the payment       35
processing procedure is omitted.                                         code image 3205 included in the received payment request
   FIG. 35 is a flowchart of a method of paying a bill using             message to the barcode image analyzing unit 2833.
code patternaccording to a twelfth embodiment of the present                The barcode image analyzing unit 2833 analyzes the
invention. The twelfth embodiment of the present invention is            received barcode image 3205 to extract code information and
a case that the decoder 13 is included in the user terminal 10.     40   transmit the code information to the code information ana
   First, the user terminal 10 photographs the barcode 60                lyzing unit 2835 at step S3630.
recorded in one side of GIRO paper at step S3500. For                      The code information analyzing unit 2835 analyzes the
example, the user photographs the barcode part of GIRO                   received code information and extract the user information
paper using the photographing unit 11, Such as a camera                  and the billing information corresponding to the code infor
provided in the terminal, by pressing a photographing button        45   mation at step S3640. In other words, the code information
after selecting a barcode menu on the user terminal 10.                  analyzing unit 2835 extracts the user information and billing
   The decoder 13 provided in the user terminal 10 decodes               information corresponding to the received code information
the photographed barcode image and extracts the code infor               from the billing information database 2840 in reference with
mation at step S3510, and then extracts the billing informa              the billing database 2840.
tion and service provider server information from the code          50      The service provider server 2830 transmits a payment
information at step S3520.                                               request message including the extracted user information and
   The user terminal 10 accesses the service provider server             billing information to the payment server at step S3650.
2830 based on the extracted service provider server informa                 Finally, the payment server 2880 processes the correspond
tion and transmits the payment request message 3200 to the               ing payment transaction based on the received payment
service provider server 2830 at steps S3530.                        55   request message at step S3660, and transmits a payment
   The service provider server 2830 analyzes a service iden              completion message to the service provider server 2830 at
tifier 3201 included in the received payment request message             step S3670, if the payment transaction is done. The service
and recognizes the service type at step S35400. That is, the             provider server 2830 transmits the payment completion mes
code distribution unit 2832 in the service provider server               sage to the user terminal 10 at step S3680.
2830 recognizes that a service type is the payment service by       60      In these embodiments, it has been described for an example
analyzing the service identifier 3201, and notifies the fact that        of mobile phone using wireless communication network.
the service type is the payment service to the control unit              However, it is possible to be provided with the product infor
2834.                                                                    mation providing service described above, using wire/wire
  The control unit 2834 of the service provider server 2830              less phone or public phone.
cheeks whether the billing information received from the user       65      Although the preferred embodiments of the present inven
terminal 10 and the billing information stored in the billing            tion have been disclosed for illustrative purposes, those
information database are same or not at step S3550.                      skilled in the art will appreciate that various modifications,
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 56 of 57 PageID #: 63


                                                     US 9,240,008 B2
                             37                                                                      38
additions and Substitutions are possible, without departing               In one embodiment, the method and apparatus for provid
from the scope and spirit of the invention as disclosed in the         ing personal connection information using barcode can be
accompanying claims.                                                   provided, which is useful in on-line by getting barcode having
  According to one embodiment of the present invention, by             the user contact information through internet and in off-line
using mobile terminal having camera and code pattern having            by printing barcode and attach it to business card.
information, a various and convenient mobile additional Ser               In one embodiment, the method and apparatus for provid
vice can be provided to mobile terminal user.                          ing personal connection information using barcode can be
   Concretely, the method for providing content using bar              provided, which simplifies the program for reading barcodes
code can be provided, which makes user connect to Internet             in mobile terminal and can use limited memory in mobile
site and buy the product by making mobile terminal read           10
                                                                       terminal effectively, by making the mobile terminal find only
barcode which has information of Internet site about product           code information from the barcode and get user connection
advertisement.
   Also, in one embodiment of the present invention, the               information according to code information from service pro
                                                                       vider server.
method for providing content using barcode can be provided,
which makes mobile terminal get directly the data in printed      15      In one embodiment, the method and apparatus for provid
matter and the multi media data information by reading the             ing personal connection information using barcode can be
barcode in said printed matter.                                        provided, which makes user get contact information service
   In one embodiment, the method for providing content                 without the component for reading barcode in mobile termi
using barcode can be provided, which makes mobile terminal             nal, by makes mobile terminal transfer the image data taken
get directly various web page information related to the data          picture of barcode to service provider server and get the
in printed matter and the multi media data information by              according user connection information from service provider
reading the barcode in said printed matter.                            SeVe.

   In one embodiment, the method for providing content                    In one embodiment, the method and apparatus for payment
using barcode can be provided, which is useful in the usual            using code pattern can be provided, which can pay charges
mobile terminal.                                                  25   easily, by making mobile terminal get code pattern having
   In one embodiment, the method and apparatus for provid              payment information through mobile Internet and by making
ing geographical information using code pattern can be pro             code pattern reader in bank scan it.
vided, which makes user get the tourist resort information by             In one embodiment, the method and apparatus for payment
taking picture of and decoding the code pattern recorded in            using code pattern can be provided, which has no need to have
special tourist resort information of tour guidebook and con      30   giro paper and no danger to lose it, by payment using code
necting with the web site providing tourist resort information.        pattern.
   In one embodiment, the method and apparatus for provid                 In one embodiment, the method and apparatus for payment
ing geographical information using code pattern can be pro             using code pattern can be provided, which can pay charges in
vided, which makers user get the local information by taking           mobile internet, by making terminal take picture of code
picture of and decoding the code pattern recorded in local        35   pattern attached to giro paper and transfer it to service pro
directional sign and connecting with the web site providing            vider server.
the local information.                                                    While the above description has pointed out novel features
   In one embodiment, the method and apparatus for provid              of the invention as applied to various embodiments, the
ing geographical information using code pattern can be pro             skilled person will understand that various omissions, Substi
vided, which makes user find geographical information easily      40   tutions, and changes in the form and details of the device or
through finding geographical information using code pattern            process illustrated may be made without departing from the
which need to input or remember the details of web site URL.           scope of the invention. Therefore, the scope of the invention
   In one embodiment, the method and apparatus for provid              is defined by the appended claims rather than by the foregoing
ing geographical information using code pattern can be pro             description. All variations coming within the meaning and
vided, which makes user get geographical information ser          45   range of equivalency of the claims are embraced within their
Vice without the component for decoding code pattern in                Scope.
mobile terminal, by makes mobile terminal transfer the code
pattern image taken picture of code pattern to service provider          What is claimed is:
server and get the according geographical information from               1. A method comprising:
service provider server.                                          50     receiving a payment request message including a code
   In one embodiment, the method for providing taxi call                    pattern image from a terminal, wherein the code pattern
service using code pattern can be provided, which makes user                image includes billing information and is photographed
call taxi easily in spite of knowing the telephone number of                by a photographing unit in the terminal;
transfer businessman or web site URL by reading code pat                 analyzing the code pattern image to obtain code informa
tern having transfer service provider server information and      55        tion corresponding to the code pattern image obtaining
transferring taxi call message to service provider server or                user information and billing information corresponding
transfer service provider server.                                           to the code information in reference of billing database,
   In one embodiment, the method for providing taxi call                    and
service using code pattern can be provided, which calls taxi in          processing payment of a bill based on the billing informa
a short time by making service provider server or transfer        60        tion and user information.
service provider server receiving taxi call message from user            2. The method of claim 1, further comprising obtaining
terminal call the nearest taxi from the user.                          information about a service provider server to connect the
  In one embodiment, the method for providing personal                 service provider server.
connection information using barcode can be provided,                    3. The method of claim 2, further comprising receiving a
which is useful in usual mobile terminal by using the camera      65   determination whether the user information and billing infor
attached to the usual mobile terminal, not using additional            mation are identical to the user information and billing infor
barcode reader.                                                        mation stored in a billing database.
Case 1:19-cv-02366-CFC Document 1-1 Filed 12/27/19 Page 57 of 57 PageID #: 64


                                                    US 9,240,008 B2
                              39                                                                   40
   4. The method of claim 1, wherein the code pattern image              14. The terminal of claim 13, wherein the acknowledge
includes a service identifier associated with a transportation        ment message includes a scheduled arrival time of at least one
service provider.                                                     of the one or more transportation vehicles.
   5. The method of claim 4, further comprising transmitting             15. The terminal of claim 9, further comprising a display
a transportation call message to one or more transportation      5    configured to displaying the code pattern image on a screen at
vehicles associated with the service identifier and proximate         the terminal.
a geographic location.                                                  16. A system comprising:
   6. The method of claim 5, further comprising receiving an
acknowledgement message at the terminal.                                a communication interface configured to receive a payment
   7. The method of claim 6, wherein the acknowledgement                   request message including a code pattern image from a
message includes a scheduled arrival time of at least one of               terminal, wherein the code pattern image includes bill
the one or more transportation vehicles.                                   ing information and is photographed by a photographing
   8. The method of claim 1, further comprising displaying                    unit in the terminal;
the code pattern image on a screen at the terminal.                     a processor coupled to the communication interface and
   9. A terminal comprising:                                              configured to analyze the code pattern image to obtain
   a camera configured to capture a code pattern image having    15
                                                                          code information corresponding to the code pattern
      billing information; and                                             image obtaining user information and billing informa
   a processor configured to analyze the code pattern image to
      obtain code information corresponding to the code pat               tion corresponding to the code information in reference
      tern image obtaining user information and billing infor              of billing database,
      mation corresponding to the code information in refer             wherein payment of a bill is processed based on the billing
                                                                              information and user information.
      ence of billing database,                                          17. The system of claim 16, wherein the processor is con
   wherein payment of a bill is processed based on the billing        figured to obtain information about a service provider server
     information and user information.
   10. The terminal of claim 9, wherein the processor is fur          to connect to the service provider server.
ther configured to obtaininformation about a service provider    25      18. The system of claim 17, wherein the processor is con
server to connect to the service provider server.                     figured to receive a determination whether the user informa
   11. The terminal of claim9, wherein the code pattern image         tion and billing information are identical to the user informa
includes a service identifier associated with a transportation        tion and billing information stored in a billing database.
service provider.                                                        19. The system of claim 16, wherein the code pattern image
   12. The terminal of claim 11, further comprising a com        30   includes a service identifier associated with a transportation
munication interface configured to transmit a transportation          service provider.
call message to one or more transportation vehicles associ               20. The system of claim 19, further comprising a commu
ated with the service identifier and proximate a geographic           nication interface configured to transmit a transportation call
location.                                                             message to one or more transportation vehicles associated
  13. The terminal of claim 12, wherein the communication        35   with the service identifier and proximate a geographic loca
                                                                      t1On.
interface is configured to receive an acknowledgement mes
sage at the terminal.                                                                           ck    ck   ck   *k   ck
